EXECUTION VERSION

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT, dated as of March 30, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is among General Electric Capital Corporation (“GECC”), in its
capacity as agent for Lenders (as defined below) (together with its successors
and assigns in such capacity, “Agent”), the financial institutions who are or
hereafter become parties to this Agreement as lenders (together with GECC,
collectively the “Lenders”, and each individually, a “Lender”), PHARMATHENE,
INC., a Delaware corporation (“Borrower”), and the other entities or persons, if
any, who are or hereafter become parties to this Agreement as guarantors (each a
“Guarantor” and collectively, the “Guarantors”, and together with Borrower, each
a “Loan Party” and collectively, “Loan Parties”).

 

RECITALS

 

Borrower wishes to borrow funds from time to time from Lenders, and Lenders
desire to make loans, advances and other extensions of credit, severally, but
not jointly, to Borrower from time to time pursuant to the terms and conditions
of this Agreement.

 

AGREEMENT

 

Loan Parties, Agent and Lenders agree as follows:

 

1.DEFINITIONS.

 

As used in this Agreement, all capitalized terms shall have the definitions as
provided herein. Any accounting term used but not defined herein shall be
construed in accordance with generally accepted accounting principles in the
United States of America, as in effect from time to time (“GAAP”) and all
calculations shall be made in accordance with GAAP. The term “financial
statements” shall include the accompanying notes and schedules. All other terms
used but not defined herein shall have the meaning given to such terms in the
Uniform Commercial Code as adopted in the State of New York, as amended and
supplemented from time to time (the “UCC”).

 

2.LOANS AND TERMS OF PAYMENT.

 

2.1              Promise to Pay. Borrower promises to pay Agent, for the ratable
accounts of Lenders, when due pursuant to the terms hereof, the aggregate unpaid
principal amount of all loans, advances and other extensions of credit made
severally by the Lenders to Borrower under this Agreement, together with
interest on the unpaid principal amount of such loans, advances and other
extensions of credit at the interest rates set forth herein.

 

2.2Loans.

 

(a)Revolving Loans.

 

(i)                 Revolving Loan Commitment. Subject to the terms and
conditions hereof, each Lender, severally, but not jointly, agrees to make
available to Borrower from time to time on any Business Day (as defined below)
during the period from the Closing Date (as defined below) until the Revolving
Loan Commitment Termination Date (as defined below) its Pro Rata Share (as
defined below) of advances (each such advance, a “Revolving Loan” and,
collectively, the “Revolving Loans”); provided that immediately after each such
Revolving Loan is made the aggregate outstanding principal amount of all
Revolving Loans shall not exceed the lesser of:

 



 

 

 

 

(A)              the Total Revolving Loan Commitment Amount (as defined in
Schedule A hereto) in effect at such time, and

 

(B)              the Borrowing Base (as defined in Schedule C hereto) at such
time,

 

in each case ((A) and (B) above), less Reserves (as defined in Schedule C
hereto) imposed from time to time by Agent in its reasonable credit judgment.
Agent, in its sole credit judgment, may further adjust the Borrowing Base by
applying percentages (known as “liquidity factors”) to Qualified Accounts (as
such term is defined in Schedule C) by payor class based upon Borrower’s actual
recent collection history for each such payor class in a manner consistent with
Agent’s underwriting practices and procedures. Such liquidity factors may be
adjusted by Agent from time to time as warranted by Agent’s underwriting
practices and procedures and using its sole credit judgment. The Pro Rata Share
of the aggregate principal amount of Revolving Loans of any Lender shall not at
any time exceed such Lender’s revolving loan commitment as identified on
Schedule A hereto (such revolving loan commitment of each Lender as it may be
amended to reflect assignments made in accordance with this Agreement or
terminated or reduced in accordance with this Agreement, its “Revolving Loan
Commitment”, and the aggregate of all such commitments, the “Revolving Loan
Commitments”). Until the Revolving Loan Commitment Termination Date, and subject
to the conditions specified in this Section 2.2(a), Borrower may from time to
time borrow, repay and reborrow under this Section 2.2(a). As used herein,
“Revolving Loan Commitment Termination Date” means the earliest of (a) the
Scheduled Maturity Date, (b) the date of termination of Lenders’ obligations to
make Revolving Loans or permit existing Revolving Loans or Term Loans to remain
outstanding pursuant to Section 8.2, and (c) the date of indefeasible prepayment
in full by Borrower of the Revolving Loans and the Term Loans, and the permanent
reduction of the Commitments to zero dollars ($0).

 

(ii)               Method of Borrowing. When Borrower desires a Revolving Loan,
Borrower will notify Agent (which notice shall be irrevocable) by 12:00 noon
(New York time) on or before the date that is two (2) Business Days prior to the
day the Revolving Loan is to be made. Each such notice (a ”Notice of Revolving
Loan Advance”) must be given in writing (by telecopy, e-mail or overnight
courier) substantially in the form of Exhibit A or in a writing in any other
form acceptable to Agent, and shall include the information required in
Exhibit A and such other information as may be required by Agent. Each Notice of
Revolving Loan Advance must also include a duly executed and completed Borrowing
Base Certificate in the form of Exhibit B hereto (a “Borrowing Base
Certificate”). Agent and Lenders may act without liability upon the basis of any
Notice of Revolving Loan Advance believed by Agent to be from any authorized
officer of Borrower. Agent and Lenders shall have no duty to verify the
authenticity of the signature appearing on any Notice of Revolving Loan Advance.

 

(iii)             Funding of Revolving Loans. Promptly after receiving a Notice
of Revolving Loan Advance, Agent shall notify each Lender of the contents of
such notice and such Lender’s Pro Rata Share of the requested Revolving Loan.
Upon the terms and subject to the conditions set forth herein, each Lender,
severally and not jointly, shall make available to Agent its Pro Rata Share of
the requested Revolving Loan, in lawful money of the United States of America in
immediately available funds, to the Collection Account (as defined below) prior
to 11:00 a.m. (New York time) on the specified date. Agent shall, unless it
shall have determined that one of the conditions set forth in Section 4.1 or
4.2, as applicable, has not been satisfied, by 4:00 p.m. (New York time) on such
day, credit the amounts received by it in like funds to Borrower by wire
transfer to the following deposit account of Borrower (or such other deposit
account as specified in writing by an authorized officer of Borrower and
acceptable to Agent) (the “Designated Deposit Account”):

 



2

 

  

Bank Name:Silicon Valley Bank

Bank Address:3003 Tasman Drive, Santa Clara, CA 95054

ABA#:121140399

Account #:3300523360

Account Name:PharmAthene, Inc.

 

 

(iv)             Notes. The Revolving Loans of each Lender shall be evidenced by
this Agreement, and if requested by a Lender, a promissory note substantially in
a form acceptable to Lender (each a “Revolving Note” and, collectively, the
“Revolving Notes”), and Borrower shall execute and deliver a Revolving Note to
each Lender that requests a Revolving Note.

 

(b)Term Loans.

 

(i)                 Commitment. Subject to the terms and conditions hereof, each
Lender, severally, but not jointly, agrees to make term loans (each a “Term
Loan” and collectively, the “Term Loans”; the Revolving Loans and the Term Loans
each a “Loan” and, collectively, the “Loans”) to Borrower on the Closing Date in
an aggregate principal amount not to exceed such Lender’s commitment as
identified on Schedule A hereto (such commitment of each Lender as it may be
amended to reflect assignments made in accordance with this Agreement or
terminated or reduced in accordance with this Agreement, its “Term Loan
Commitment”, and the aggregate of all such commitments, the “Term Loan
Commitments”; the Revolving Loan Commitments and the Term Loan Commitments, each
a “Commitment” and, collectively, the “Commitments”). Notwithstanding the
foregoing, the aggregate principal amount of the Term Loans made hereunder shall
not exceed $2,500,000.00 (the “Total Term Loan Commitment Amount”). Each
Lender’s obligation to fund the Term Loan shall be limited to such Lender’s Pro
Rata Share (as defined below) of such Term Loan.

 

(ii)               Reserved.

 

(iii)             Funding of Term Loans. Upon the terms and subject to the
conditions set forth herein, each Lender, severally and not jointly, shall make
available to Agent its Pro Rata Share of the requested Term Loan, in lawful
money of the United States of America in immediately available funds, to the
Collection Account (as defined below) prior to 11:00 a.m. (New York time) on the
Closing Date. Agent shall, unless it shall have determined that one of the
conditions set forth in Section 4.1 has not been satisfied, by 4:00 p.m. (New
York time) on such day, credit the amounts received by it in like funds (net of
any amounts due and payable to Agent) to Borrower by wire transfer to, unless
otherwise specified in a Disbursement Letter (as defined below), the Designated
Deposit Account.

 



3

 

  

(iv)             Notes. The Term Loans made by each Lender shall be evidenced by
this Agreement, and if requested by a Lender, a promissory note substantially in
a form acceptable to Lender (each a “Term Note” and, collectively, the “Term
Notes”; the Revolving Notes and the Term Notes each a “Note” and, collectively,
the “Notes”).

 

(c)                Agent May Assume Funding. Unless Agent shall have received
notice from a Lender prior to the date of any particular Revolving Loan or Term
Loan that such Lender will not make available to Agent such Lender’s Pro Rata
Share of such Revolving Loan or Term Loan, Agent may assume that such Lender has
made such amount available to it on the date of such Revolving Loan or Term Loan
in accordance with either Section 2.2(a)(iii) or 2.2(b)(iii), as applicable, and
may (but shall not be obligated to), in reliance upon such assumption, make
available a corresponding amount for the account of Borrower on such date. If
and to the extent that such Lender shall not have so made such amount available
to Agent, such Lender and Borrower severally agree to repay to Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the day such amount is made available to Borrower until the day such amount
is repaid to Agent, at (i) in the case of Borrower, a rate per annum equal to
the interest rate applicable thereto pursuant to Section 2.3(a), and (ii) in the
case of such Lender, a floating rate per annum equal to, for each day from the
day such amount is made available to Borrower until such amount is reimbursed to
Agent, the weighted average of the rates on overnight federal funds transactions
among members of the Federal Reserve System, as determined by Agent in its sole
discretion (the “Federal Funds Rate”) for the first Business Day and thereafter,
at the interest rate applicable to such Revolving Loan or Term Loan. If such
Lender shall repay such corresponding amount to Agent, the amount so repaid
shall constitute such Lender’s loan included in such Revolving Loan or Term Loan
for purposes of this Agreement.

 

2.3Interest and Repayment.

 

(a)Interest.

 

(i)                 Revolving Loans. The Revolving Loans shall bear interest on
the outstanding principal amount thereof from the date of the applicable
Revolving Loan until fully repaid at a rate per annum equal to the Reference
Rate (as defined below) plus 5.0%.

 

As used herein, “Reference Rate” means, for each day during an Interest Period,
a floating rate of interest determined by Agent equal to:

 

(A)              the higher of (1) 1.5% per annum and (2) the offered rate for
deposits in United States Dollars for a term of three (3) calendar months that
appears on Reuters Screen LIBOR01 Page as of 11:00 a.m. (London time), on the
second full Business Day on which banks in the City of London, England are
generally open for interbank or foreign exchange transactions (such Business Day
a “LIBOR Business Day”) immediately prior to the first day of such Interest
Period; divided by

 

(B)              a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) LIBOR Business Days prior the
first day of such Interest Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
applicable governmental authority having jurisdiction with respect thereto, as
now and from time to time in effect) for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Federal Reserve
Board) that are required to be maintained by a member bank of the Federal
Reserve System.

 



4

 

  

As used herein, the term “Interest Period” means, as applicable, (x) the period
commencing on the Closing Date and ending on the day immediately preceding the
first Business Day of the next succeeding calendar month, or (y) subsequent to
the period described in subpart (x), the period commencing on the first Business
Day of the calendar month and ending on the day immediately preceding the first
Business Day of the next succeeding calendar month.

 

If such LIBOR interest rates shall cease to be available from Reuters, LIBOR
shall be the rate of interest per annum, as determined by Agent at which
deposits of Dollars in immediately available funds are offered at 11:00 A.M.
(London, England time) two (2) Business Days prior to the date of determination
by major financial institutions reasonably satisfactory to Agent in the London
interbank market for a term of three (3) calendar months for the applicable
principal amount on such date of determination.

 

(ii)               Term Loans. The Initial Term Loan shall accrue interest in
arrears from the date made until such Term Loan is fully repaid at a fixed per
annum rate of interest equal to 10.14%.

 

(iii)             All Loans. With respect to all Loans and Obligations
hereunder, all computations of interest and fees calculated on a per annum basis
shall be made by Agent on the basis of a 360-day year, in each case for the
actual number of days occurring in the period for which such interest and fees
are payable. Such method of calculation will result in an effective rate which
exceeds the rates stated in this Section. Each determination of an interest rate
or the amount of a fee hereunder shall be made by Agent and shall be conclusive,
binding and final for all purposes, absent manifest error.

 

(b)Payments of Principal and Interest.

 

(i)                 Revolving Loans. For each Revolving Loan, Borrower shall pay
interest to Agent, for the ratable benefit of the Lenders, at the rate of
interest for such Revolving Loan determined in accordance with Section 2.3(a) in
arrears on the first day of each calendar month (each, a “Scheduled Payment
Date”) commencing on the first day of May, 2012. The entire unpaid principal
balance and all accrued but unpaid interest of the Revolving Loans shall be
immediately due and payable in full in immediately available funds on the
Revolving Loan Commitment Termination Date.

 

(ii)Term Loans.

 

(A)              Interest Payments. For each Term Loan, Borrower shall pay
interest to Agent, for the ratable benefit of the Lenders, at the rate of
interest for such Term Loan determined in accordance with Section 2.3(a) in
arrears on each Scheduled Payment Date, commencing on the first day of May,
2012.



5

 

 

 

(B)              Principal Payments. For the Term Loan, Borrower shall pay
principal to Agent, for the ratable benefit of the Lenders, in equal consecutive
payments of $75,758.00 on each Scheduled Payment Date, commencing on February 1,
2013 (and on February 1, 2013, two principal payments of $75,758.00 shall be
due, subject to the following proviso); provided that if (x) Agent reasonably
determines, based on the Compliance Certificate delivered not later than January
30, 2013, that as of December 31, 2012, Borrower and its Subsidiaries on a
consolidated basis have unrestricted cash and Cash Equivalents (as defined
below) in one or more deposit accounts or securities accounts subject to an
Account Control Agreement as shown on the consolidated financial statements of
Borrower and its Subsidiaries in an amount equal to or greater than the product
of (A) negative six (-6) multiplied by (B) the Cash Burn Amount (as defined
below), and (y) no Default or Event of Default has occurred and is continuing,
then principal payments shall be in equal consecutive payments of $83,333.00 on
each Scheduled Payment Date, commencing on April 1, 2013, and one final payment,
regardless of the date principal payments commence and the outstanding principal
balance at such time, in an amount equal to the entire remaining principal
balance of the Term Loan on September 29, 2015 (the “Scheduled Maturity Date”).
As used herein, the term “Cash Burn Amount” means, based on the financial
statements most recently delivered to Agent and the Lenders in accordance with
this Agreement, with respect to Borrower and its Subsidiaries on a consolidated
basis:

 

(1) (i) the sum of, without duplication, (A) net income (loss), plus (B)
depreciation and amortization, plus (C) non-cash employee compensation paid in
the form of Borrower stock, plus (D) the change in market value of derivative or
hedge investment holdings, minus (E) non-financed capital expenditures, in each
case of clauses (A), (B), (C), (D), and (E) for the immediately preceding (6)
month period on a trailing basis, divided by (ii) six (6),

 

minus

 

(2) (i) the current portion of interest bearing liabilities due and payable n
the immediately succeeding six (6) months divided by (ii) six (6).

 

(C)              Payments Generally. Notwithstanding the foregoing provisions of
this Section 2.3(b), all unpaid principal and accrued interest and other
outstanding Obligations are due and payable in full to Agent, for the ratable
benefit of Lenders, on the earlier of (1) the Scheduled Maturity Date or (2) the
date that such Loan otherwise becomes due and payable hereunder, whether by
acceleration of the Obligations pursuant to Section 8.2 or otherwise (the
earlier of (1) or (2), the “Term Loan Maturity Date”). Each scheduled payment of
interest or principal hereunder on a Scheduled Payment Date is referred to
herein as a “Scheduled Payment.”

 

(c)                No Reborrowing of Term Loans. Once the Term Loan is repaid or
prepaid, it cannot be reborrowed.

 



6

 

 

 

(d)               Payments. All payments (including prepayments) to be made by
any Loan Party under any Debt Document shall be made by wire transfer or ACH
transfer in immediately available funds (which shall be the exclusive means of
payment hereunder) in U.S. dollars, without setoff or counterclaim to the
Collection Account (as defined below) before 11:00 a.m. (New York time) on the
date when due. All payments received by Agent after 11:00 a.m. (New York time)
on any Business Day or at any time on a day that is not a Business Day may, in
Agent’s sole discretion, be deemed to be received on the next Business Day.
Whenever any payment required under this Agreement would otherwise be due on a
date that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension. All Scheduled Payments due to
Agent and Lenders under Section 2.3(b) shall be effected by wire transfer of
immediately available funds to the Collection Account. As used herein, the term
“Collection Account” means the following account of Agent (or such other account
as Agent shall identify to Borrower in writing):

 

Bank Name: __________

Bank Address: ____________

ABA Number: ____________

Account Number: ____________

Account Name: ___________

Ref: ___________

 

(e)                Withholdings and Increased Costs. All payments shall be made
free and clear of any taxes, withholdings, duties, impositions or other charges
(other than taxes on the overall net income of any Lender and comparable taxes),
such that Agent and Lenders will receive the entire amount of any Obligations
(as defined below), regardless of source of payment. If Agent or any Lender
shall have determined that the introduction of or any change in, after the date
hereof, any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order reduces the rate of return on Agent or such Lender’s capital
as a consequence of its obligations hereunder or increases the cost to Agent or
such Lender of agreeing to make or making, funding or maintaining any Loan, then
Borrower shall from time to time upon demand by Agent or such Lender (with a
copy of such demand to Agent) promptly pay to Agent for its own account or for
the account of such Lender, as the case may be, additional amounts sufficient to
compensate Agent or such Lender for such reduction or for such increased cost. A
certificate as to the amount of such reduction or such increased cost submitted
by Agent or such Lender (with a copy to Agent) to Borrower shall be conclusive
and binding on Borrower, absent manifest error, provided that, neither Agent nor
any Lender shall be entitled to payment of any amounts under this Section 2.3(e)
unless it has delivered such certificate to Borrower within 180 days after the
occurrence of the changes or events giving rise to the increased costs to, or
reduction in the amounts received by, Agent or such Lender; provided further
that, such 180 day limitation shall not apply to any increased costs or
reductions in the amounts received by Agent or any Lender arising from (a) the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith or (b) any requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case of this clause (b) pursuant to
Basel III, and such Act and any such requests, rules, guidelines or directives
shall be deemed to be introduced or changed after the date hereof, regardless of
the date enacted, adopted or issued. This provision shall survive the
termination of this Agreement.

 



7

 

  

(f)                Loan Records. Each Lender shall maintain in accordance with
its usual practice accounts evidencing the Obligations of Borrower to such
Lender resulting from such Lender’s Pro Rata Share of each Loan, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. Agent shall maintain in accordance with its usual
practice a loan account on its books to record the Loans and any other
extensions of credit made by Lenders hereunder, and all payments thereon made by
Borrower. The entries made in such accounts shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
Obligations recorded therein; provided, however, that no error in such account
and no failure of any Lender or Agent to maintain any such account shall affect
the obligations of Borrower to repay the Obligations in accordance with their
terms.

 

(g)                Application of Payments. Each Scheduled Payment with respect
to the Term Loan, when paid, shall be applied first to the payment of accrued
and unpaid interest on the Term Loan and then to unpaid principal balance of
such Term Loan. Each Scheduled Payment of interest with respect to a Revolving
Loan, when paid, shall be applied to the payment of accrued and unpaid interest
on the Revolving Loans. So long as no Event of Default (as defined below) has
occurred and is continuing, payments consisting of proceeds of Accounts (as such
term is defined in Schedule C) received in the ordinary course of business shall
be applied to the Revolving Loans. All payments and prepayments applied to a
particular Loan shall be applied ratably to the portion thereof held by each
Lender as determined by its Pro Rata Share. As to all payments made when an
Event of Default has occurred and is continuing or following the Revolving Loan
Commitment Termination Date or Term Loan Maturity Date, Borrower hereby
irrevocably waives the right to direct the application of any and all payments
received from or on behalf of Borrower, and Borrower hereby irrevocably agrees
that Agent shall have the continuing exclusive right (in accordance with Section
8.3) to apply any and all such payments against the Obligations as Agent may
deem advisable notwithstanding any previous entry by Agent in the Loan Account
or any other books and records.

 

(h)               Payment of Expenses and other Obligations. Agent is authorized
to, and at its sole election may, charge to the Revolving Loan balance on behalf
of Borrower and cause to be paid all Obligations owing by Borrower under this
Agreement or any of the other Debt Documents if and to the extent Borrower fails
to promptly pay any such amounts as and when due, even if the amount of such
charges would exceed borrowing availability under the Revolving Loan facility
set forth in Section 2.2(a) at such time or would cause the balance of the
Revolving Loans to Borrower to exceed the Borrowing Base after giving effect to
such charges or would cause the aggregate balance of all Revolving Loans to
exceed the Total Revolving Loan Commitment Amount at such time. At Agent’s
option and to the extent permitted by law, any charges so made shall constitute
part of the Revolving Loans.

 

2.4Prepayments.

 

(a)                Voluntary Prepayment. Borrower may terminate (but not reduce)
the Revolving Loan Commitments at any time upon at least 10 days prior written
notice to the Agent; provided that upon such termination all Revolving Loans,
all Term Loans and all other Obligations hereunder shall be immediately due and
payable in full. Upon any such prepayment of the Revolving Loans and Term Loans
and termination of the Revolving Loan Commitments, Borrower’s right to request
Revolving Loans shall simultaneously be terminated.

 

(b)               Mandatory Prepayment. If at any time the outstanding balances
of the Revolving Loans exceed the lesser of (A) the Total Revolving Loan
Commitment Amount and (B) the Borrowing Base at such time (less, in each of case
(A) and (B), Reserves at such time), Borrower shall immediately repay the
aggregate outstanding Revolving Loans to the extent required to eliminate such
excess. If Borrower has not complied with the requirements of Section 7.10 with
respect to the Sweep Account and Sweep Account Agreement as of April 29, 2012,
Borrower shall immediately repay the aggregate outstanding Revolving Loans.

 



8

 

  

(c)                Term Loan. Borrower may voluntarily prepay, upon five (5)
Business Days’ prior written notice to Agent, the Term Loan in full, but not in
part. Upon the date of (a) any voluntary prepayment of the Term Loan in
accordance with the immediately preceding sentence or (b) any mandatory
prepayment of the Term Loan required under this Agreement (whether by
acceleration of the Obligations pursuant to Section 8.2, mandatory prepayment of
the Term Loan in connection with a termination of the Revolving Credit Facility
under Section 2.4(a) or otherwise), Borrower shall pay to Agent, for the ratable
benefit of the Lenders, a sum equal to (i) all outstanding principal plus
accrued interest with respect to the Term Loan, plus (ii) the Final Payment Fee
(as such term is defined in Section 2.7(c)) for the Term Loan, and plus (iii) a
prepayment premium (as yield maintenance for the loss of a bargain and not as a
penalty) equal to: (A) 3.0% of the principal amount of the Term Loan being
prepaid, if such prepayment is made on or before the two year anniversary of the
Term Loan, and (B) 2.0 % of the principal amount of the Term Loan being prepaid,
if such prepayment is made after the two year anniversary of the Term Loan but
before the Scheduled Maturity Date.

 

2.5              Late Fees. If Agent does not receive any Scheduled Payment or
other payment under any Debt Document from any Loan Party within three (3)
Business Days after its due date, then, at Agent’s election, such Loan Party
agrees to pay to Agent for the ratable benefit of all Lenders, a late fee equal
to (a) 2.0% of the amount of such unpaid payment or (b) such lesser amount that,
if paid, would not cause the interest and fees paid by such Loan Party under
this Agreement to exceed the Maximum Lawful Rate (as defined below) (the “Late
Fee”).

 

2.6              Default Rate. All Loans and other Obligations shall bear
interest, at the election of Agent or the Requisite Lenders (as defined below)
(or automatically while any Event of Default (as defined below) under
Section 8.1(g) exists), from and after the occurrence and during the
continuation of an Event of Default, at a rate equal to the lesser of (a) 5.0%
above the rate of interest applicable to such Obligations as set forth in
Section 2.3(a) immediately prior to the occurrence of the Event of Default and
(b) the Maximum Lawful Rate (the “Default Rate”). The application of the Default
Rate shall not be interpreted or deemed to extend any cure period or waive any
Default or Event of Default or otherwise limit Agent’s or any Lender’s right or
remedies hereunder. All interest payable at the Default Rate shall be payable on
demand.

 

2.7              Lender Fees.

 

(a)                Closing Fee. On the Closing Date, Borrower shall pay to
Agent, for the benefit of Lenders in accordance with their Pro Rata Shares, a
non-refundable closing fee in an amount equal to $75,000, which fee shall be
fully earned when paid.

 

(b)               Revolving Loan Unused Line Fee. On each Scheduled Payment Date
and on the Revolving Loan Commitment Termination Date, Borrower shall pay to
Agent, for the benefit of Lenders based on their Pro Rata Share of the Revolving
Loan Commitments, in arrears, a fee for Borrower’s non-use of the Revolving Loan
Commitments in an amount equal to 0.75% per annum (calculated on the basis of a
360 day year for actual days elapsed) multiplied by the difference between
(x) the Total Revolving Loan Commitment Amount and (y) the average of the daily
closing balances of the Revolving Loans outstanding during the period for which
such fee is due.

 



9

 

  

(c)                Final Payment Fee. On the date upon which the outstanding
principal amount of any Term Loan is repaid in full, or if earlier, is required
to be repaid in full (whether by scheduled payment, voluntary prepayment,
acceleration of the Obligations pursuant to Section 8.2 or otherwise), Borrower
shall pay to Agent, for the ratable accounts of Lenders, a fee equal to 3% of
the original principal amount of such Term Loan (the “Final Payment Fee”), which
Final Payment Fee shall be deemed to be fully-earned on the date such Term Loan
is made.

 

(d)               Revolving Loan Management Fee. On the Closing Date and on each
calendar year anniversary thereof, Borrower shall pay to the Agent, for its own
account, a management fee equal to $20,000 per year, which fee shall be fully
earned, due and payable in advance on such dates.

 

2.8              Maximum Lawful Rate. Anything herein, any Note or any other
Debt Document (as defined below) to the contrary notwithstanding, the
obligations of Loan Parties hereunder and thereunder shall be subject to the
limitation that payments of interest shall not be required, for any period for
which interest is computed hereunder, to the extent (but only to the extent)
that contracting for or receiving such payment by Agent and Lenders would be
contrary to the provisions of any law applicable to Agent and Lenders limiting
the highest rate of interest which may be lawfully contracted for, charged or
received by Agent and Lenders, and in such event Loan Parties shall pay Agent
and Lenders interest at the highest rate permitted by applicable law (“Maximum
Lawful Rate”); provided, however, that if at any time thereafter the rate of
interest payable hereunder or thereunder is less than the Maximum Lawful Rate,
Loan Parties shall continue to pay interest hereunder at the Maximum Lawful Rate
until such time as the total interest received by Agent and Lenders is equal to
the total interest that would have been received had the interest payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement, any Note
or any other Debt Document.

 

2.9              Authorization and Issuance of the Warrants. Borrower has duly
authorized the issuance to Lenders (or their respective affiliates or designees)
of stock purchase warrants substantially in the form of the warrant attached
hereto as Exhibit F (collectively, the “Warrants”) evidencing Lenders’ (or their
respective affiliates or designees) right to acquire their respective Pro Rata
Share of up to 46,584 shares of Common Stock of Borrower at an exercise price of
$1.61 per share. The exercise period shall expire ten (10) years from the date
such Warrants are issued.

 

3.CREATION OF SECURITY INTEREST.

 

3.1              Grant of Security Interest. As security for the prompt payment
and performance, whether at the stated maturity, by acceleration or otherwise,
of all Term Loans and other debt, obligations and liabilities of any kind
whatsoever of Borrower to Agent and Lenders under the Debt Documents (whether
for principal, interest, fees, expenses, prepayment premiums, indemnities,
reimbursements or other sums, and whether or not such amounts accrue after the
filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not allowed in
such case or proceeding), absolute or contingent, now existing or arising in the
future, including but not limited to the payment and performance of any
outstanding Notes, and any renewals, extensions and modifications of such Term
Loans (such indebtedness under the Notes, Term Loans and other debt, obligations
and liabilities in connection with the Debt Documents are collectively called
the “Obligations”), and as security for the prompt payment and performance by
each Guarantor of the Guaranteed Obligations as defined in the Guaranty (as
defined below), each Loan Party does hereby grant to Agent, for the benefit of
Agent and Lenders, a security interest in the property listed below (all
hereinafter collectively called the “Collateral”):

 



10

 

  

All of such Loan Party’s personal property of every kind and nature (except for
Intellectual Property, as defined in, and to the extent excluded pursuant to,
Section 3.3) whether now owned or hereafter acquired by, or arising in favor of,
such Loan Party, and regardless of where located, including, without limitation,
all accounts, chattel paper (whether tangible or electronic), commercial tort
claims, including but not limited to, the possible claim against Fisher
BioServices Inc. arising out of the vendor’s failure to properly store
materials, and the claim against Siga Technologties Inc. (CA2627 in the Delaware
Chancery Court related to the payment of net profits from the sale of ST-246 and
related products), deposit accounts, documents, equipment, financial assets,
fixtures, goods, instruments, investment property (including, without
limitation, all securities accounts), inventory, letter-of-credit rights,
letters of credit, securities, supporting obligations, cash, cash equivalents,
any other contract rights (including, without limitation, rights under any
license agreements), or rights to the payment of money, and general intangibles,
and all books and records of such Loan Party relating thereto, and in and
against all additions, attachments, accessories and accessions to such property,
all substitutions, replacements or exchanges therefor, all proceeds, insurance
claims, products, profits and other rights to payments not otherwise included in
the foregoing (with each of the foregoing terms that are defined in the UCC
having the meaning set forth in the UCC).

 

Each Loan Party hereby represents and covenants that such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
Collateral acquired after the date hereof. Each Loan Party hereby covenants that
it shall give written notice to Agent promptly upon the acquisition by such Loan
Party or creation in favor of such Loan Party of any commercial tort claim after
the Closing Date.

 

3.2              Financing Statements. Each Loan Party hereby authorizes Agent
to file UCC financing statements with all appropriate jurisdictions to perfect
Agent’s security interest (for the benefit of itself and the Lenders) granted
hereby.

 

3.3              Grant of Security Interest in Proceeds of Intellectual
Property. The Collateral shall not include any intellectual property of any Loan
Party, which shall be defined as any and all copyright, trademark, servicemark,
patent, design right, software and trade secrets of a Loan Party and any
applications, registrations, amendments, renewals, extensions and improvements
with respect thereto (collectively, “Intellectual Property”) now owned or
hereafter acquired; provided however, that the Collateral shall include all
cash, royalty fees, claims, products, awards, judgments, insurance claims, other
proceeds, accounts and general intangibles that consist of rights of a Loan
Party to receive payment with respect to the Intellectual Property and all
income, royalties and proceeds at any time due or payable to a Loan Party with
respect to the Intellectual Property and any of the foregoing, including,
without limitation, (i) all rights of any Loan Party to sue and recover at law
or in equity for any past, present and future infringement, misappropriation,
dilution, violation or other impairment thereof and (ii) any claims for damages
that any Loan Party has the right to assert with respect to any past, present or
future infringement of any Intellectual Property, together with all accessions
and additions thereto, proceeds and products thereof (including, without
limitation, any proceeds resulting under insurance policies of any Loan Party)
or proceeds from the sale, licensing or other disposition of all or any part of,
or rights in, the Intellectual Property by or on behalf of a Loan Party (“Rights
to Payment”). Notwithstanding the foregoing, to the extent it is necessary under
applicable law to have a security interest in the underlying Intellectual
Property in order for Agent to have (i) a security interest in the Rights to
Payment and (ii) a security interest in any payments with respect to Rights to
Payment that are received after the commencement of a bankruptcy or insolvency
proceeding, then the Collateral shall automatically, and effective as of the
date hereof, include the Intellectual Property to the extent necessary to permit
attachment and perfection of Agent’s security interest (on behalf of itself and
Lenders) in the Rights to Payment and any payments in respect thereof that are
received after the commencement of any bankruptcy or insolvency proceeding.

 



11

 

  

4.CONDITIONS OF CREDIT EXTENSIONS

 

4.1              Conditions Precedent to the Initial Loans. No Lender shall be
obligated to make its Pro Rata Share of the Term Loan or the initial Revolving
Loan, or to take, fulfill, or perform any other action hereunder, until the
following have been delivered to Agent (the date on which the Lenders make the
Term Loan and the initial Revolving Loan after all such conditions shall have
been satisfied in a manner satisfactory to Agent and the Lenders or waived in
accordance with this Agreement, the “Closing Date”):

 

(a)                a counterpart of this Agreement duly executed by each Loan
Party, each Lender and Agent;

 

(b)               a certificate executed by the Secretary of each Loan Party,
the form of which is attached hereto as Exhibit C (each and collectively, the
“Secretary’s Certificate”), providing verification of incumbency and attaching
(i) such Loan Party’s board resolutions approving the transactions contemplated
by this Agreement and the other Debt Documents and (ii) such Loan Party’s
governing documents;

 

(c)                Notes duly executed by Borrower in favor of each Lender that
has requested a Note;

 

(d)               filed copies of UCC financing statements, collateral
assignments, and termination statements, with respect to the Collateral, as
Agent shall request;

 

(e)                certificates of insurance evidencing the insurance coverage,
and satisfactory additional insured and lender loss payable endorsements, in
each case as required pursuant to Section 6.4 herein;

 

(f)                current UCC lien, judgment, bankruptcy and tax lien search
results demonstrating that there are no other Liens (as defined below) on the
Collateral, other than Permitted Liens (as defined below);

 

(g)                a Warrant in favor of each Lender (or its affiliate or
designee);

 

(h)               a certificate of status/good standing of each Loan Party from
the jurisdiction of such Loan Party’s organization and a certificate of foreign
qualification from each jurisdiction where such Loan Party’s failure to be so
qualified could reasonably be expected to have a Material Adverse Effect (as
defined below), in each case as of a recent date acceptable to Agent;

 

(i)                 a landlord consent and/or bailee letter in favor of Agent
executed by the applicable landlord or bailee (the forms of which are attached
hereto as Exhibit D-1 and Exhibit D-2, as applicable (each an “Access
Agreement”)), for any third party location where any of the following are
located: (a) any Loan Party’s principal place of business, (b) any Loan Party’s
books or records or (c) Collateral with an aggregate value in excess of $25,000;

 

(j)                 a legal opinion of Loan Parties’ from SNR Denton US LLP, in
form and substance satisfactory to Agent;

 

(k)               Intentionally Omitted;

 



12

 

  

(l)                 a completed perfection certificate from each Loan Party,
duly executed by such Loan Party (each and collectively, the “Perfection
Certificate”), a form of which Agent previously delivered to Borrower;

 

(m)             the Sweep Account Agreement (as defined in Schedule E hereto)
and one or more Account Control Agreements (as defined below), in form and
substance reasonably acceptable to Agent, duly executed by the applicable Loan
Parties and the applicable depository or financial institution, for the Sweep
Account (as such term is defined in Schedule E) and each other deposit and
securities account to the extent required pursuant to Section 7.10;

 

(n)               duly executed originals of an initial Borrowing Base
Certificate from Borrower, dated the Closing Date, reflecting information
concerning Qualified Accounts (as such term is defined in Schedule C) of
Borrower as of a date not more than one (1) month prior to the Closing Date;

 

(o)               duly executed originals of a Notice of Revolving Credit
Advance, dated the Closing Date, with respect to the initial Revolving Loan to
be requested by Borrower on the Closing Date;

 

(p)               a disbursement instruction letter, in form and substance
satisfactory to Agent and the Lenders, executed by each Loan Party, Agent and
each Lender (the “Disbursement Letter”);

 

(q)               a pledge agreement, in form and substance satisfactory to
Agent, executed by each Loan Party and pledging to Agent, for the benefit of
itself and the Lenders, a security interest in 65% of the shares of the
outstanding voting capital stock and 100% of the shares of the outstanding
non-voting capital stock of PharmAthene UK (as defined below), and a security
interest in 65% of the shares of the outstanding voting capital stock of
PharmAthene Canada (as defined below) (the “Pledge Agreement”)

 

(r)                 all other documents and instruments as Agent or any Lender
may reasonably deem necessary or appropriate to effectuate the intent and
purpose of this Agreement (together with the Agreement, the Notes, the Warrants,
the Account Control Agreements, the Sweep Account Agreement, all Assignment of
Rights Contracts, the Access Agreements, the Perfection Certificate, the Pledge
Agreement, the Secretary’s Certificate and the Disbursement Letter, all
Compliance Certificates, all Borrowing Base Certificates, all Notices of
Revolving Loan Advances, and all other agreements, instruments, documents and
certificates executed and/or delivered to or in favor of Agent from time to time
in connection with this Agreement or the transactions contemplated hereby, the
“Debt Documents”); and

 

(s)                Agent and Lenders shall have received the fees required to be
paid by Borrower, and Borrower shall have reimbursed Agent and Lenders for all
fees, costs and expenses of closing presented as of the date of this Agreement.

 

4.2              Conditions Precedent to All Loans. No Lender shall be obligated
to make its Pro Rata Share of the Term Loan, and any Revolving Loan, including
the initial Revolving Loan made on the Closing Date, unless the following
additional conditions have been satisfied:

 

(a)                all representations and warranties in Section 5 below shall
be true as of the date of such Loan;

 



13

 

  

(b)               no Event of Default or any other event, which with the giving
of notice or the passage of time, or both, would constitute an Event of Default
(such event, a “Default”), has occurred and is continuing or will result from
the making of any Loan;

 

(c)                If a Revolving Loan, Borrower shall have satisfied all of the
conditions set forth in Section 2.2(a) with respect to Borrower’s request of a
Revolving Loan;

 

(d)               Agent shall have received a certificate from a authorized
officer of each Loan Party confirming each of the foregoing; and

 

(e)                Agent shall have received such other documents, agreements,
instruments or information as Agent shall reasonably request.

 

The request by the Borrower and acceptance by the Borrower of the proceeds of
any Loan shall be deemed to constitute, as of the date thereof, (i) a
representation and warranty by the Borrower that the conditions in Section 4.2
have been satisfied and (ii) a reaffirmation by Borrower and each Loan Party of
the granting and continuance of Agent’s Liens, on behalf of itself and the
Lenders.

 

5.REPRESENTATIONS AND WARRANTIES OF LOAN PARTIES.

 

Each Loan Party, jointly and severally, represents, warrants and covenants to
Agent and each Lender that:

 

5.1              Due Organization and Authorization. Each Loan Party’s exact
legal name is as set forth in the Perfection Certificate and each Loan Party is,
and will remain, duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization as specified in the Perfection
Certificate, has its chief executive office at the location specified in the
Perfection Certificate, and is, and will remain, duly qualified and licensed in
every jurisdiction wherever necessary to carry on its business and operations,
except where the failure to be so qualified and licensed could not reasonably be
expected to have a Material Adverse Effect. This Agreement and the other Debt
Documents have been duly authorized, executed and delivered by each Loan Party
and constitute legal, valid and binding agreements enforceable in accordance
with their terms. Each Loan Party has all requisite power and authority to own
its assets, carry on its business and execute, deliver and perform its
obligations under the Debt Documents to which it is a party.

 

5.2              Required Consents. No filing, registration, qualification with,
or approval, consent or withholding of objections from, any governmental
authority or instrumentality or any other entity or person is required with
respect to the entry into, or performance by any Loan Party of, any of the Debt
Documents, except any obtained on or before the Closing Date.

 

5.3              No Conflicts. The entry into, and performance by each Loan
Party of, the Debt Documents will not (a) violate any of the organizational
documents of such Loan Party, (b) violate any law, rule, regulation, order,
award or judgment applicable to such Loan Party, or (c) result in any breach of
or constitute a default under, or result in the creation of any lien, security
interest, mortgage, pledge, claim or encumbrance of any kind (any of the
foregoing, a “Lien”) on any of such Loan Party’s property (except for Liens in
favor of Agent, on behalf of itself and Lenders) pursuant to, any indenture,
mortgage, deed of trust, bank loan, credit agreement, or other Material
Agreement (as defined below) to which such Loan Party is a party. As used
herein, “Material Agreement” means (i) any agreement or contract to which such
Loan Party is a party and involving the receipt or payment of amounts in the
aggregate exceeding $100,000 per year and (ii) any agreement or contract to
which such Loan Party is a party of which the breach, nonperformance,
termination or failure to renew could reasonably be expected to have a Material
Adverse Effect. A description of all Material Agreements as of the Closing Date
is set forth on Schedule B hereto.

 



14

 

  

5.4              Litigation. There are no actions, suits, proceedings or
investigations pending against or affecting any Loan Party before any court,
federal, state, provincial, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
any basis thereof, which involves the possibility of any judgment or liability
that could reasonably be expected to have a Material Adverse Effect, or which
questions the validity of the Debt Documents, or the other documents required
thereby or any action to be taken pursuant to any of the foregoing, nor does any
Loan Party have reason to believe that any such actions, suits, proceedings or
investigations are threatened. As used in this Agreement, the term “Material
Adverse Effect” means a material adverse effect on any of (a) the operations,
business, assets, properties, or condition (financial or otherwise) of Borrower,
individually, or the Loan Parties, collectively, (b) the ability of a Loan Party
to perform any of its obligations under any Debt Document to which it is a
party, (c) the legality, validity or enforceability of any Debt Document,
(d) the rights and remedies of Agent or Lenders under any Debt Document or
(e) the validity, perfection or priority of any Lien in favor of Agent, on
behalf of itself and Lenders, on any of the Collateral.

 

5.5              Financial Statements. All financial statements delivered to
Agent and Lenders pursuant to Section 6.3 have been prepared in accordance with
GAAP (subject, in the case of unaudited financial statements, to the absence of
footnotes and normal year end audit adjustments), and since the date of the most
recent audited financial statements, no event has occurred which has had or
could reasonably be expected to have a Material Adverse Effect. There has been
no material adverse deviation from the most recent annual operating plan of
Borrower delivered to Agent and Lenders in accordance with Section 6.3.

 

5.6              Use of Proceeds; Margin Stock. The proceeds of the Term Loans
shall be used for working capital and general corporate purposes. No Loan Party
and no Subsidiary of any Loan Party is engaged in the business of purchasing or
selling margin stock (within the meaning of Regulations T, U and X of the Board
of Governors of the Federal Reserve System) (“Margin Stock”) or extending credit
for the purpose of purchasing Margin Stock. As of the Closing Date, except as
set forth on Schedule B, no Loan Party and no Subsidiary of any Loan Party owns
any Margin Stock.

 

5.7              Collateral. Each Loan Party is, and will remain, the sole and
lawful owner, and in possession of, the Collateral, and has the sole right and
lawful authority to grant the security interest described in this Agreement. The
Collateral is, and will remain, free and clear of all Liens, except for
(a) Liens in favor of Agent, on behalf of itself and Lenders, to secure the
Obligations, (b) Liens (i) with respect to the payment of taxes, assessments or
other governmental charges or (ii) of suppliers, carriers, materialmen,
warehousemen, workmen or mechanics and other similar Liens, in each case imposed
by law and arising in the ordinary course of business, and securing amounts that
are not yet due or that are being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves or
other appropriate provisions are maintained on the books of the applicable Loan
Party in accordance with GAAP and which do not involve, in the judgment of
Agent, any risk of the sale, forfeiture or loss of any of the Collateral (a
“Permitted Contest”), (c) Liens existing on the date hereof and set forth on
Schedule B hereto, (d) Liens securing Indebtedness (as defined in Section 7.2
below) permitted under Section 7.2(c) below, provided that (i) such Liens exist
prior to the acquisition of, or attach substantially simultaneous with, or
within 20 days after the, acquisition, repair, improvement or construction of,
such property financed by such Indebtedness and (ii) such Liens do not extend to
any property of a Loan Party other than the property (and proceeds thereof)
acquired or built, or the improvements or repairs, financed by such
Indebtedness, and (e) licenses described in Section 7.3(c) below (all of such
Liens described in the foregoing clauses (a) through (e) are called “Permitted
Liens”).

 



15

 

  

5.8Compliance with Laws.

 

(a)                Each Loan Party is and will remain in compliance in all
material respects with all laws, statutes, ordinances, rules and regulations
applicable to it.

 

(b)               Without limiting the generality of the immediately preceding
clause (a), each Loan Party further agrees that it and each of its Subsidiaries
is and will remain in compliance in all material respects with all U.S. economic
sanctions laws, Executive Orders and implementing regulations as promulgated by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), and
all applicable anti-money laundering and counter-terrorism financing provisions
of the Bank Secrecy Act and all regulations issued pursuant to it. No Loan Party
nor any of its Subsidiaries, Affiliates or joint ventures (i) is a person or
entity designated by the U.S. Government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. person or
entity cannot deal with or otherwise engage in business transactions, (ii) is a
person or entity who is otherwise the target of U.S. economic sanctions laws
such that a U.S. person or entity cannot deal or otherwise engage in business
transactions with such person or entity, or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Debt Document would be prohibited under U.S.
law.

 

(c)                Each Loan Party and each of its Subsidiaries is in compliance
with (i) the Trading with the Enemy Act of 1917, Ch. 106, 40 Stat. 411, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, P.L. 107-56, as amended (the “Patriot Act”), and
(iii) other federal or state laws relating to “know your customer” and
anti-money laundering rules and regulations. No part of the proceeds of any Loan
will be used directly or indirectly for any payments to any government official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977.

 

(d)               Each Loan Party has met the minimum funding requirements of
the United States Employee Retirement Income Security Act of 1974 (as amended,
“ERISA”) with respect to any employee benefit plans subject to ERISA. No Loan
Party is an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940.

 

5.9              Intellectual Property. The Intellectual Property is and will
remain free and clear of all Liens, except for Permitted Liens described in
clauses (b)(i) and (e) of Section 5.7. No Loan Party has nor will it enter into
any agreement or financing arrangement in which a negative pledge in such Loan
Party’s Intellectual Property is granted to any party (other than the negative
pledge granted herein to Agent and the Lenders). As of the Closing Date and each
date a Loan is advanced to Borrower, no Loan Party has any interest in, or title
to any Intellectual Property except as disclosed in the Perfection Certificate.
Each Loan Party owns or has rights to use all Intellectual Property material to
the conduct of its business as now or heretofore conducted by it or proposed to
be conducted by it, without any actual or claimed infringement upon the rights
of third parties.

 



16

 

  

5.10          Solvency. Both before and after giving effect to each Loan, the
transactions contemplated herein, and the payment and accrual of all transaction
costs in connection with the foregoing, each Loan Party is and will be Solvent.
As used herein, “Solvent” means, with respect to a Loan Party on a particular
date, that on such date (a) the fair value of the property of such Loan Party is
greater than the total amount of liabilities, including contingent liabilities,
of such Loan Party; (b) the present fair salable value of the assets of such
Loan Party is not less than the amount that will be required to pay the probable
liability of such Loan Party on its debts as they become absolute and matured;
(c) such Loan Party does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Loan Party’s ability to pay as such debts and
liabilities mature; (d) such Loan Party is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Loan Party’s property would constitute an unreasonably small capital; and
(e) such Loan Party is not “insolvent” within the meaning of Section 101(32) of
the United States Bankruptcy Code (11 U.S.C. § 101, et seq.), as amended from
time to time. The amount of contingent liabilities (such as litigation,
guaranties and pension plan liabilities) at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
represents the amount that can be reasonably be expected to become an actual or
matured liability.

 

5.11          Taxes; Pension. All tax returns, reports and statements, including
information returns, required by any governmental authority to be filed by each
Loan Party and its Subsidiaries have been filed on a timely basis with the
appropriate governmental authority and all taxes, levies, assessments and
similar charges have been paid prior to the date on which any fine, penalty,
interest or late charge may be added thereto for nonpayment thereof (or any such
fine, penalty, interest, late charge or loss has been paid), excluding taxes,
levies, assessments and similar charges or other amounts which are the subject
of a Permitted Contest. Proper and accurate amounts have been withheld by each
Loan Party from its respective employees for all periods in compliance with
applicable laws and such withholdings have been timely paid to the respective
governmental authorities. Each Loan Party has paid all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and no Loan Party has withdrawn from participation
in, or has permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of a Loan Party, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental authority.

 

5.12          Full Disclosure. Loan Parties hereby confirm that all of the
information disclosed on the Perfection Certificate is true, correct and
complete as of the date of this Agreement and as of the date of each Loan. No
representation, warranty or other statement made by or on behalf of a Loan Party
to Agent or Lenders (including in any certificate, instrument, agreement or
document delivered pursuant to this Agreement or any other Debt Document)
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained therein not misleading, it being
recognized by Agent and Lenders that the projections and forecasts provided by
Loan Parties in good faith and based upon reasonable and stated assumptions are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections and forecasts may differ from the projected or
forecasted results.

 

5.13          Accounts. Agent may rely, in determining which Accounts are
Qualified Accounts, on all statements and representations made by Borrower with
respect to any Account or Accounts. Unless otherwise indicated in writing to
Agent, with respect to each Qualified Account, Borrower represents that:

 

(a)                the Account satisfies all criteria for inclusion as a
Qualified Account;

 

(b)               the Account is genuine and in all respects what it purports to
be, and is not evidenced by a judgment;

 



17

 

  

(c)                the Account arises out of a completed, bona fide sale and
delivery of goods or rendition of services by Borrower in the ordinary course of
its business and in accordance with the terms and conditions of all purchase
orders, contracts, certification, participation, permit, or other documents
relating thereto and forming a part of the contract between Borrower and the
account debtor with respect thereto;

 

(d)               the Account is for a liquidated amount maturing as stated in a
duplicate claim or invoice covering such sale or rendition of services, a copy
of which has been furnished or is available to Agent;

 

(e)                the Account, and Agent’s security interest in such Account,
is not, and will not (by voluntary act or omission by Borrower), be in the
future, subject to any offset, lien, deduction, defense, dispute, counterclaim,
recoupment or any other adverse condition, and each such Account is absolutely
owing to Borrower and is not contingent in any respect or for any reason;

 

(f)                there are no facts, events or occurrences which in any way
impair the validity or enforceability of any Accounts or tend to reduce the
amount payable thereunder from the face amount of the claim or invoice and
statements delivered to Agent with respect thereto;

 

(g)                to Borrower’s knowledge, (i) the account debtor under the
Account had the capacity to contract at the time any contract or other document
giving rise to the Account was executed, and (ii) such account debtor is
solvent;

 

(h)               to Borrower’s knowledge, there are no proceedings or actions
which are pending or threatened against any account debtor under the Account
which might result in any material adverse change in such account debtor’s
financial condition or the collectability of such Account;

 

(i)                 the Account has been billed and forwarded to the applicable
account debtor for payment in accordance with applicable laws and compliance and
conformance with any and all requisite procedures, requirements and regulations
governing payment by such account debtor with respect to such Account;

 

(j)                 Agent has a perfected, first-priority security interest in
such Accounts to secure the Obligations;

 

(k)               Borrower has not made, and will not make, any agreement with
any account debtor for any extension of the time for payment of the Account, any
compromise or settlement for less than the full amount thereof, any release of
any account debtor from liability therefor, or any deduction therefrom except a
discount or allowance for prompt or early payment allowed by Borrower in the
ordinary course of its business consistent with its historical practices and as
previously disclosed to Agent in writing; and

 

(l)                 Borrower has obtained all licenses, permits and
authorizations that are necessary in the generation of such Accounts.

 



18

 

  

5.14Regulatory Compliance.

 

(a)                Each Loan Party has, and it and its products are in
conformance with, all registrations, authorizations, approvals, licenses,
permits, clearances, certificates, and exemptions issued or allowed by the U.S.
Food and Drug Administration or any successor thereto (“FDA”) or any comparable
governmental authority (including but not limited to new drug applications,
abbreviated new drug applications, biologics license applications,
investigational new drug applications, over-the-counter drug monograph, device
pre-market approval applications, device pre-market notifications,
investigational device exemptions, product recertifications, manufacturing
approvals and authorizations, CE Marks, pricing and reimbursement approvals,
labeling approvals or their foreign equivalent, controlled substance
registrations, and wholesale distributor permits) (hereinafter “Registrations”)
that are required to conduct its business as currently conducted, or as proposed
to be conducted. To the knowledge of each Loan Party, neither the FDA nor any
comparable governmental authority is considering limiting, suspending, or
revoking such Registrations or changing the marketing classification or labeling
or other significant parameter affecting the products of the Loan Parties. To
the knowledge of each Loan Party, there is no false or misleading information or
significant omission in any product application or other submission to the FDA
or any comparable governmental authority. The Loan Parties have fulfilled and
performed their obligations under each Registration, and no event has occurred
or condition or state of facts exists which would constitute a breach or default
under, or would cause revocation or termination of, any such Registration. To
the knowledge of each Loan Party, no event has occurred or condition or state of
facts exists which would present potential product liability related, in whole
or in part, to any Loan Party’s activities or products that are subject to
Public Health Laws. To the knowledge of each Loan Party, any third party that is
a manufacturer or contractor for the Loan Parties is in compliance with all
Registrations required by the FDA or comparable governmental authority and all
Public Health Laws insofar as they reasonably pertain to the manufacture of
product components or products regulated as medical devices and marketed or
distributed by the Loan Parties. “Public Health Laws” means all applicable
Requirements of Law (as defined below) relating to the procurement, development,
manufacture, production, analysis, distribution, dispensing, importation,
exportation, use, handling, quality, sale, or promotion of any drug, medical
device, food, dietary supplement, or other product (including, without
limitation, any ingredient or component of the foregoing products) subject to
regulation under the Federal Food, Drug, and Cosmetic Act (21 U.S.C. et seq.)
and similar state laws, controlled substances laws, pharmacy laws, or consumer
product safety laws.

 

(b)               All products designed, developed, investigated, manufactured,
prepared, assembled, packaged, tested, labeled, distributed, sold or marketed by
or on behalf of the Loan Parties that are subject to the jurisdiction of the FDA
or a comparable governmental authority, have been and are being designed,
developed, investigated, manufactured, prepared, assembled, packaged, tested,
labeled, distributed, sold and marketed in compliance with the Public Health
Laws and all other applicable laws, statutes, ordinances, rules and regulations
(each a “Requirement of Law”), including, without limitation, clinical and
non-clinical evaluation, product approval or clearance, premarketing
notification, good manufacturing practices, labeling, advertising and promotion,
record-keeping, establishment registration and device listing, reporting of
recalls, and adverse event reporting.

 

(c)                No Loan Party is subject to any obligation arising under an
administrative or regulatory action, proceeding, investigation or inspection by
or on behalf of a governmental authority (including, without limitation, the
FDA), warning letter, notice of violation letter, consent decree, request for
information or other notice, response or commitment made to or with the FDA or
any comparable governmental authority, and no such obligation has been
threatened. There is no, and there is no act, omission, event, or circumstance
of which any Loan Party has knowledge that would reasonably be expected to give
rise to or lead to any civil, criminal or administrative action, suit, demand,
claim, complaint, hearing, investigation, demand letter, warning letter,
proceeding or request for information pending against any Loan Party and, to
each Loan Party’s knowledge, no Loan Party has any liability (whether actual or
contingent) for failure to comply with any Public Health Laws. There has not
been any violation of any Public Health Laws by any Loan Party in its product
development efforts, submissions, record keeping and reports to the FDA or any
other comparable governmental authority that could reasonably be expected to
require or lead to investigation, corrective action or enforcement, regulatory
or administrative action that could reasonably be expected to have a Material
Adverse Effect. To the knowledge of each Loan Party, there are no civil or
criminal proceedings relating to any Loan Party or any officer, director or
employee of any Loan Party that involve a matter within or related to the FDA’s
any other comparable governmental authority’s jurisdiction.

 



19

 

  

(d)               As of the Closing Date, no Loan Party is undergoing any
inspection related to any activities or products of the Loan Parties that are
subject to Public Health Laws, or any other governmental authority
investigation.

 

(e)                During the period of six calendar years immediately preceding
the Closing Date, no Loan Party has introduced into commercial distribution any
products manufactured by or on behalf of any Loan Party or distributed any
products on behalf of another manufacturer that were upon their shipment by any
Loan Party adulterated or misbranded in violation of 21 U.S.C. § 331. The Loan
Parties have not received any notice or communication from the FDA or comparable
governmental authority alleging material noncompliance with any Requirement of
Law. No product has been seized, withdrawn, recalled, detained, or subject to a
suspension (other than in the ordinary course of business) of research,
manufacturing, distribution or commercialization activity, and there are no
facts or circumstances reasonably likely to cause (i) the seizure, denial,
withdrawal, recall, detention, public health notification, safety alert or
suspension of manufacturing or other activity relating to any product; (ii) a
change in the labeling of any product suggesting a compliance issue or risk; or
(iii) a termination, seizure or suspension of manufacturing, researching,
distributing or marketing of any product. No proceedings in the United States or
any other jurisdiction seeking the withdrawal, recall, revocation, suspension,
import detention, or seizure of any product are pending or threatened against
any Loan Party.

 

(f)                No Loan Party nor any of its respective officers, directors,
employees, agents or contractors (i) have been excluded or debarred from any
federal healthcare program (including without limitation Medicare or Medicaid)
or any other federal program or (ii) have received notice from the FDA or any
other comparable governmental authority with respect to debarment or
disqualification of any person that could reasonably be expected to have a
Material Adverse Effect. No Loan Party nor any of its respective officers,
directors, employees, agents or contractors have been convicted of any crime or
engaged in any conduct for which (x) debarment is mandated or permitted by
21 U.S.C. § 335a or (y) such person or entity could be excluded from
participating in the federal health care programs under Section 1128 of the
Social Security Act or any similar law. No officer and to the knowledge of each
Loan Party, no employee or agent of any Loan Party, has (aa) made any untrue
statement of material fact or fraudulent statement to the FDA or any other
comparable governmental authority; (bb) failed to disclose a material fact
required to be disclosed to the FDA or any other comparable governmental
authority; or (cc) committed an act, made a statement, or failed to make a
statement that would reasonably be expected to provide the basis for the FDA or
any other comparable governmental authority to invoke its policy respecting
“Fraud, Untrue Statements of Material Facts, Bribery, and Illegal Gratuities,”
as set forth in 56 Fed. Reg. 46191 (September 10, 1991).

 

(g)                Except as set forth on Schedule 5 hereto, no Loan Party has
granted rights to design, develop, manufacture, produce, assemble, distribute,
license, prepare, package, label, market or sell its products to any other
person nor is it bound by any agreement that affects any Loan Party’s exclusive
right to design, develop, manufacture, produce, assemble, distribute, license,
prepare, package, label, market or sell its products.

 



20

 

  

5.15          Foreign Subsidiaries. With respect to any foreign Subsidiaries of
the Borrower, except as set forth on Schedule 5 hereto no such Subsidiary owns
or possesses any material assets, and no such Subsidiary conducts any material
business activities.

 

6.AFFIRMATIVE COVENANTS.

 

6.1              Good Standing. Each Loan Party shall maintain its and each of
its Subsidiaries’ existence and good standing in its jurisdiction of
organization and maintain qualification in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect. Each Loan Party shall maintain, and shall cause each of its Subsidiaries
to maintain, in full force all licenses, approvals and agreements, the loss of
which could reasonably be expected to have a Material Adverse Effect.
“Subsidiary” means, with respect to a Loan Party, any entity the management of
which is, directly or indirectly controlled by, or of which an aggregate of more
than 50% of the outstanding voting capital stock (or other voting equity
interest) is, at the time, owned or controlled, directly or indirectly by, such
Loan Party or one or more Subsidiaries of such Loan Party, and, unless the
context otherwise requires each reference to a Subsidiary herein shall be a
reference to a Subsidiary of Borrower.

 

6.2              Notice to Agent and the Lenders. Loan Parties shall provide
Agent with (a) notice of any change in the accuracy of the Perfection
Certificate or any of the representations and warranties provided in Section 5
above, promptly (but in any event within three (3) Business Days) upon the
occurrence of any such change, (b) notice of the occurrence of any Default or
Event of Default, promptly (but in any event within three (3) Business Days)
after the date on which any officer of a Loan Party obtains knowledge of the
occurrence of any such event, (c) copies of all statements, reports and notices
made available generally by any Loan Party to its security holders and notice of
filing of any documents filed with the Securities and Exchange Commission
(“SEC”) or any securities exchange or governmental authority exercising a
similar function (provided that sending Agent an e-mail with electronic links to
such documents that have been filed with the SEC Electronic Data Gathering
Analysis, and Retrieval System shall constitute delivery hereunder), promptly
(but in any event within three (3) Business Days) after delivering or receiving
such information to or from such persons, (d) a report of any legal actions
pending or threatened against any Loan Party or any Subsidiary that could result
in damages or costs to any Loan Party or any Subsidiary of $150,000 or more,
promptly (but in any event within three (3) Business Days) after receipt of
notice thereof, including without limitation any such legal actions alleging
potential or actual violations of any Public Health Law, (e) together with the
delivery of each Compliance Certificate, a list of new applications or
registrations that any Loan Party has made or filed in respect of any
Intellectual Property or any change in status of any outstanding application or
registration, (f) notice of any amendments to, and copies of all statements,
reports and notices (other than non-material statements, reports and notices
delivered in the ordinary course of business) delivered to or by a Loan Party in
connection with, any Material Agreement or notice of any Loan Party entering
into any Material Contract or any termination or breach thereof, promptly (but
in any event within three (3) Business Days) after the execution or receipt
thereof or the termination or breach thereof, (g) any notice that the FDA or
comparable governmental authority is limiting, suspending or revoking any
Registration, changing the market classification, distribution pathway or
parameters or labeling of the products of the Loan Parties, or considering any
of the foregoing, promptly (but in any event within three (3) Business Days)
after receipt thereof, (h) notice that any Loan Party has become subject to any
administrative or regulatory action, FDA or comparable governmental authority
inspection, Form FDA 483 observation, warning letter, notice of violation
letter, or other enforcement action, notice, response or commitment made to or
with the FDA or any comparable governmental authority, or notice that any
product of any Loan Party has been seized, withdrawn, recalled, detained, or
subject to a suspension of manufacturing, or the commencement of any proceedings
in the United States or any other jurisdiction seeking the withdrawal, recall,
suspension, import detention, or seizure of any product are pending or
threatened against any Loan Party, promptly (but in any event within three (3)
days) after receipt thereof, and (i) no later than thirty (30) days after the
end of each fiscal quarter, a certificate of the chief financial officer of
Borrower setting forth in reasonable detail any Margin Stock owned by any Loan
Party as of the last day of such fiscal quarter.

 



21

 

  

6.3Financial Statements.

 

(a)                Borrower shall deliver to Agent and Lenders (x) unaudited
consolidated and, if available, consolidating balance sheets, statements of
operations and cash flow statements within thirty (30) days of each month end,
in a form acceptable to Agent and certified by Borrower’s president, chief
executive officer or chief financial officer, and (y) quarterly unaudited
consolidated and, if available, consolidating balance sheets, statements of
operations and cash flow statements and (z) annual audited consolidated and, if
available, consolidating balance sheets, statements of operations and cash flow
statements, certified by a recognized firm of certified public accountants, and
in the case of clauses (y) and (z), within five (5) days after the statements
are required to be provided to the SEC; provided that sending Agent an e-mail
with electronic links to such documents that have been filed with the SEC
Electronic Data Gathering Analysis, and Retrieval System shall constitute
delivery hereunder. All audited financial statements delivered pursuant to this
Section 6.3 shall be accompanied by the report of an independent certified
public accounting firm acceptable to Agent which report shall (i) contain an
unqualified opinion, stating that such consolidated financial statements present
fairly in all material respects the financial position for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years and
(ii) not include any explanatory paragraph expressing substantial doubt as to
going concern status. All such statements are to be prepared using GAAP
(subject, in the case of unaudited financial statements, to the absence of
footnotes and normal year end audit adjustments) and, if Borrower is a publicly
held company, are to be in compliance with applicable SEC requirements. All
financial statements delivered pursuant to this Section 6.3 shall be accompanied
by a compliance certificate, signed by the chief financial officer of Borrower,
in the form attached hereto as Exhibit E (each a “Compliance Certificate”), and,
in the case of quarterly and annual financial statements, a management
discussion and analysis that includes a comparison to budget for the respective
fiscal period and a comparison of performance for such fiscal period to the
corresponding period in the prior year. Borrower shall deliver to Agent and
Lenders (i) as soon as available and in any event not later than seventy-five
(75) days after the end of each fiscal year of Borrower, an annual operating
plan for Borrower, on a consolidated and, if available, consolidating basis,
approved by the Board of Directors of Borrower, for the current fiscal year, in
form and substance satisfactory to Agent and (ii) such budgets, sales
projections, or other business, financial, corporate affairs and other
information as Agent or any Lender may reasonably request from time to time.

 

(b)               Collateral Reports. Borrower shall deliver to Agent and each
Lender the Collateral Reports (including Borrowing Base Certificates) at the
times and in the manner set forth in Schedule D hereto.

 

6.4              Insurance. Each Loan Party, at its expense, shall maintain, and
shall cause each Subsidiary to maintain, insurance (including, without
limitation, comprehensive general liability, hazard, and business interruption
insurance) with respect to all of its properties and businesses (including, the
Collateral), in such amounts and covering such risks as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event with deductible amounts, insurers and
policies that shall be reasonably acceptable to Agent. Borrower shall deliver to
Agent certificates of insurance evidencing such coverage, together with
endorsements to such policies naming Agent as a lender loss payee or additional
insured, as appropriate, in form and substance satisfactory to Agent. Each
policy shall provide that insurer will endeavor to provide thirty (30) days
prior written notice to Agent prior to any cancellation or alteration of the
coverage by the insurer and shall not be subject to co-insurance. Each Loan
Party appoints Agent as its attorney-in-fact to make, settle and adjust all
claims under and decisions with respect to such Loan Party’s policies of
insurance, and to receive payment of and execute or endorse all documents,
checks or drafts in connection with insurance payments. Agent shall not act as
such Loan Party’s attorney-in-fact unless an Event of Default has occurred and
is continuing. The appointment of Agent as any Loan Party’s attorney in fact is
a power coupled with an interest and is irrevocable until all of the Obligations
are indefeasibly paid in full. Proceeds of insurance shall be applied, at the
option of Agent, to repair or replace the Collateral or to reduce any of the
Obligations.

 



22

 

  

6.5              Taxes. Each Loan Party shall, and shall cause each Subsidiary
to, timely file all tax reports and pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it, or its income or profits or upon
its properties or any part thereof, before the same shall be in default and
before the date on which penalties attach thereto, except to the extent such
taxes, assessments and governmental charges or levies are the subject of a
Permitted Contest.

 

6.6              Agreement with Landlord/Bailee. Unless otherwise agreed to by
Agent in writing, each Loan Party shall obtain and maintain such Access
Agreement(s) with respect to any real property on which (a) a Loan Party’s
principal place of business, (b) a Loan Party’s books or records or
(c) Collateral with an aggregate value in excess of $25,000 is located (other
than real property owned by such Loan Party) as Agent may require. If Agent
agrees in writing that a Loan Party shall not be required to obtain and maintain
an Access Agreement with respect to any real property described in the
immediately preceding sentence, then within ten (10) Business Days after the due
date for any rental payments with respect to such real property, the Borrower
shall deliver to Agent (1) evidence in form reasonably satisfactory to Agent
that such rental payment was made and (2) a certification that no default or
event of default exists under any such lease. Notwithstanding any other
provisions in this Agreement, Borrower shall use commercially reasonable efforts
to obtain and maintain an Access Agreement with respect to its principal place
of business in Annapolis, Maryland, in form and substance reasonably acceptable
to Agent, within thirty (30) days of the Closing Date.

 

6.7              Protection of Intellectual Property. Each Loan Party shall take
all necessary actions to: (a) protect, defend and maintain the validity and
enforceability of its Intellectual Property to the extent material to the
conduct of its business, (b) promptly advise Agent in writing of material
infringements of its Intellectual Property and, should the Intellectual Property
be material to such Loan Party’s business, take all appropriate actions to
enforce its rights in its Intellectual Property against infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, (c) not allow any Intellectual
Property material to such Loan Party’s business to be abandoned, forfeited or
dedicated to the public without Agent’s written consent, and (d) notify Agent
promptly, but in any event within three (3) Business Days, if it knows or has
reason to know that any application or registration relating to any patent,
trademark or copyright (now or hereafter existing) material to its business may
become abandoned or dedicated, or if any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office or any court) regarding such Loan Party’s ownership of any
Intellectual Property material to its business, its right to register the same,
or to keep and maintain the same. Each Loan Party shall remain liable under each
of its Intellectual Property licenses pursuant to which it is a licensee
(“Licenses”) to observe and perform all of the conditions and obligations to be
observed and performed by it thereunder. None of Agent or any Lender shall have
any obligation or liability under any such License by reason of or arising out
of this Agreement, the granting of a Lien, if any, in such License or the
receipt by Agent (on behalf of itself and Lenders) of any payment relating to
any such License. None of Agent or any Lender shall be required or obligated in
any manner to perform or fulfill any of the obligations of any Loan Party under
or pursuant to any License, or to make any payment, or to make any inquiry as to
the nature or the sufficiency of any payment received by it or the sufficiency
of any performance by any party under any License, or to present or file any
claims, or to take any action to collect or enforce any performance or the
payment of any amounts which may have been assigned to it or which it may be
entitled at any time or times.

 



23

 

  

6.8Special Collateral Covenants.

 

(a)                Each Loan Party shall remain in possession of its respective
Collateral consisting of tangible personal property solely at (1) the
location(s) specified on the Perfection Certificate and (2) other locations
where portable goods of a de minimis value (such as laptops, phones and other
similar equipment) may be located in the ordinary course of business; except
that Agent, on behalf of itself and Lenders, shall have the right to possess
(i) any chattel paper or instrument that constitutes a part of the Collateral,
(ii) any other Collateral in which Agent’s security interest (on behalf of
itself and Lenders) may be perfected only by possession and (iii) any Collateral
after the occurrence of an Event of Default in accordance with this Agreement
and the other Debt Documents.

 

(b)               Each Loan Party shall (i) use the Collateral only in its trade
or business, (ii) maintain all of the tangible personal property included in the
Collateral in good operating order and repair, normal wear and tear excepted,
and (iii) use and maintain the tangible personal property included in the
Collateral only in compliance with manufacturers’ recommendations and all
applicable laws.

 

(c)                Agent and Lenders do not authorize and each Loan Party agrees
it shall not (i) part with possession of any of the Collateral (except to Agent
(on behalf of itself and Lenders), for maintenance and repair, or for a
Permitted Disposition), or (ii) remove any of the Collateral from, or maintain
any of the Collateral outside of, the continental United States.

 

(d)               Each Loan Party shall pay promptly when due all taxes, license
fees, assessments and public and private charges levied or assessed on any of
the Collateral, on its use, or on this Agreement or any of the other Debt
Documents. At its option, Agent may discharge taxes, Liens, security interests
or other encumbrances at any time levied or placed on the Collateral and may pay
for the maintenance, insurance and preservation of the Collateral and effect
compliance with the terms of this Agreement or any of the other Debt Documents.
Each Loan Party agrees to reimburse Agent, on demand, all costs and expenses
incurred by Agent in connection with such payment or performance and agrees that
such reimbursement obligation shall constitute Obligations.

 

(e)                Each Loan Party shall, at all times, keep accurate and
complete records of the Collateral.

 

(f)                Each Loan Party agrees and acknowledges that any third person
who may at any time possess all or any portion of the Collateral shall be deemed
to hold, and shall hold, the Collateral as the agent of, and as pledge holder
for, Agent (on behalf of itself and Lenders). Agent may at any time give notice
to any third person described in the preceding sentence that such third person
is holding the Collateral as the agent of, and as pledge holder for, Agent (on
behalf of itself and Lenders).

 



24

 

  

(g)                Each Loan Party shall, during normal business hours, and in
the absence of a Default or an Event of Default, upon one (3) Business Day’s
prior notice, as frequently as Agent determines to be appropriate: (i) provide
Agent (who may be accompanied by representatives of any Lender) and any of its
officers, employees and agents access to the properties, facilities, advisors
and employees (including officers) of each Loan Party and to the Collateral,
(ii) permit Agent (who may be accompanied by representatives of any Lender), and
any of its officers, employees and agents, to inspect, audit and make extracts
from any Loan Party’s books and records (or at the request of Agent, deliver
true and correct copies of such books and records to Agent), and (iii) permit
Agent (who may be accompanied by representatives of any Lender), and its
officers, employees and agents, to inspect, audit, appraise, review, evaluate
and make test verifications and counts of the Collateral of any Loan Party. Upon
Agent’s request, each Loan Party will promptly notify Agent in writing of the
location of any Collateral. If a Default or Event of Default has occurred and is
continuing or if access is necessary to preserve or protect the Collateral as
determined by Agent, each such Loan Party shall provide such access to Agent and
to each Lender at all times and without advance notice. Each Loan Party shall
make available to Agent and its auditors or counsel, as quickly as is possible
under the circumstances, originals or copies of all books and records that Agent
may reasonably request.

 

6.9              Further Assurances. Each Loan Party shall, upon request of
Agent, furnish to Agent such further information, execute and deliver to Agent
such documents and instruments (including, without limitation, UCC financing
statements) and shall do such other acts and things as Agent may at any time
reasonably request relating to the perfection or protection of the security
interest created by this Agreement or for the purpose of carrying out the intent
of this Agreement and the other Debt Documents.

 

6.10          Compliance with Law. Each Loan Party shall comply with all
applicable statutes, rules, regulations, standards, guidelines, policies and
orders administered or issued by any governmental authority having jurisdiction
over it, its business or its products, except where the failure to comply would
not reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. Without limiting the generality of the foregoing, each
Loan Party shall comply with all Public Health Laws and their implementation by
any applicable governmental authority and all lawful requests of any
governmental authority applicable to its products. All products developed,
manufactured, tested, distributed or marketed by or on behalf of any Loan Party
that are subject to the jurisdiction of the FDA or comparable governmental
authority shall be developed, tested, manufactured, distributed and marketed in
compliance with the Public Health Laws and any other Requirements of Law,
including, without limitation, product approval or premarket notification, good
manufacturing practices, labeling, advertising, record-keeping, and adverse
event reporting, and have been and are being tested, investigated, distributed,
marketed, and sold in compliance with Public Health Laws and all other
Requirements of Law.

 

6.11          Government Accounts. With respect to each Account described in
subsection (p) of the definition of Qualified Accounts in Schedule C for which
the applicable Loan Party must comply with the Federal Assignment of Claims Act
of 1940, the applicable Loan Party shall deliver an Assignment of Rights
Contract, in form and substance acceptable to Agent, acknowledged by the
appropriate disbursing officer for the Department of the Unites States
Government who is a party to the contract giving rise to such Account, within
thirty (30) days of the Closing Date if such Account exists on the Closing Date,
and for all such Accounts arising thereafter, within thirty (30) days of the
date the first invoice is issued with respect to such Account debtor.

 



25

 

  

7.NEGATIVE COVENANTS

 

7.1              Liens. No Loan Party shall, and no Loan Party shall permit any
of its Subsidiaries to, create, incur, assume or permit to exist any Lien on any
Collateral or Intellectual Property (other than Permitted Liens), or grant any
negative pledges on any Collateral or Intellectual Property.

 

7.2              Indebtedness. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, directly or indirectly create, incur, assume,
permit to exist, guarantee or otherwise become or remain directly or indirectly
liable with respect to, any Indebtedness (as hereinafter defined), except for
(a) the Obligations, (b) Indebtedness existing on the date hereof and set forth
on Schedule B to this Agreement, and (c) Indebtedness consisting of capitalized
lease obligations and purchase money Indebtedness, in each case incurred by
Borrower or any of its Subsidiaries to finance the acquisition, repair,
improvement or construction of fixed or capital assets of such person, provided
that (i) the aggregate outstanding principal amount of all such Indebtedness
does not exceed $500,000 at any time and (ii) the principal amount of such
Indebtedness does not exceed the lower of the cost or fair market value of the
property so acquired or built or of such repairs or improvements financed with
such Indebtedness (each measured at the time of such acquisition, repair,
improvement or construction is made). The term “Indebtedness” means, with
respect to any person, at any date, without duplication, (i) all obligations of
such person for borrowed money, (ii) all obligations of such person evidenced by
bonds, debentures, notes or other similar instruments, or upon which interest
payments are customarily made, (iii) all obligations of such person to pay the
deferred purchase price of property or services, but excluding obligations to
trade creditors incurred in the ordinary course of business and not past due by
more than ninety (90) days, (iv) all capital lease obligations of such person,
(v) the principal balance outstanding under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product, (vi) all obligations of such person to purchase securities (or other
property) which arise out of or in connection with the issuance or sale of the
same or substantially similar securities (or property), (vii) all contingent or
non-contingent obligations of such person to reimburse any bank or other person
in respect of amounts paid under a letter of credit or similar instrument,
(viii) all equity securities of such person subject to repurchase or redemption
otherwise than at the sole option of such person, (ix) all “earnouts” and
similar payment obligations of such person, (x) all indebtedness secured by a
Lien on any asset of such person, whether or not such indebtedness is otherwise
an obligation of such person, (xi) all obligations of such person under any
foreign exchange contract, currency swap agreement, interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that person arising from fluctuations in currency values or interest
rates, in each case whether contingent or matured, and (xii) all obligations or
liabilities of others guaranteed by such person.

 

7.3              Dispositions. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, convey, sell, rent, lease, sublease,
mortgage, license, transfer or otherwise dispose of (collectively, “Transfer”)
any of the Collateral or any Intellectual Property, except for the following
(collectively, “Permitted Dispositions”): (a) sales of inventory in the ordinary
course of business, (b) dispositions by a Loan Party or any of its Subsidiaries
of tangible assets that are no longer used or useful in the business of such
Loan Party or Subsidiary for cash and fair value so long as (i) no Default or
Event of Default exists at the time of such disposition or would be caused after
giving effect thereto and (ii) the fair market value of all such assets disposed
of does not exceed $100,000 in any calendar year, and (c) non-exclusive licenses
and licenses that could not result in a legal transfer of title of the licensed
property but that may be exclusive in respects other than territory and that may
be exclusive as to territory only as to discreet geographical areas outside of
the United States, in each case for the use of any Loan Party’s Intellectual
Property in the ordinary course of business, so long as, with respect to each
such license, (i) no Default or Event of Default has occurred and is continuing
at the time of such Transfer, (ii) the license constitutes an arms-length
transaction in the ordinary course of business (and in the case of an exclusive
license, made in connection with a bona fide corporate collaboration in the
ordinary course of business and approved by the board of directors of the
applicable Loan Party) and the terms of which, on their face, do not provide for
a sale or assignment of any Intellectual Property and do not restrict such Loan
Party’s ability to pledge, grant a security interest in or Lien on, or assign or
otherwise Transfer any Intellectual Property, (iii) the applicable Loan Party
delivers fifteen (15) days prior written notice and a brief summary of the terms
of the license to Agent, (iv) the applicable Loan Party delivers to Agent copies
of the final executed licensing documents in connection with the license
promptly upon consummation of the license and (v) all royalties, milestone
payments or other proceeds arising from the licensing agreement are paid to a
deposit account that is governed by an Account Control Agreement.

 



26

 

  

7.4              Change in Name, Location or Executive Office; Change in
Business; Change in Fiscal Year. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, (a) change its legal name, its jurisdiction
of organization, its organizational structure or type or any organizational
identification number (if any) assigned by its jurisdiction of organization,
(b) relocate its chief executive office without thirty (30) days prior written
notification to Agent, (c) engage in any business other than or reasonably
related or incidental to the businesses currently engaged in by such Loan Party
or Subsidiary, (d) cease to conduct business substantially in the manner
conducted by such Loan Party or Subsidiary as of the date of this Agreement,
provided, however, that Borrower may cause the Subsidiaries PharmAthene Canada,
Inc. (“PharmAthene Canada”), and PharmAthene UK Limited (“PharmAthene UK”) to
cease operations, and terminate and wind-up such entities, or (e) change its
fiscal year end.

 

7.5              Mergers or Acquisitions. No Loan Party shall merge or
consolidate, and no Loan Party shall permit any of its Subsidiaries to merge or
consolidate, with or into any other person or entity (other than mergers of a
Subsidiary into Borrower in which Borrower is the surviving entity) or acquire,
or permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another person or entity or all or substantially
all of the assets constituting any line of business, division, branch, operating
division or other unit operation of another person or entity, provided that any
Subsidiary of Borrower existing on the date hereof may be merged with or into a
Loan Party, or be liquidated, wound up or dissolved, or all or any part of its
business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to
Borrower or any other Loan Party, provided, in the case of such a merger, a Loan
Party shall be the continuing or surviving Person.

 

7.6              Restricted Payments. No Loan Party shall, and no Loan Party
shall permit any of its Subsidiaries to, (a) declare or pay any dividends or
make any other distribution or payment on account of or redeem, retire, defease
or purchase any capital stock (other than the payment of dividends to Borrower),
(b) purchase, redeem, defease or prepay any principal of, premium, if any,
interest or other amount payable in respect of any Indebtedness (other than with
respect to the Obligations as described in Section 2.3) prior to its scheduled
maturity, (c)  make any payment in respect of management fees or consulting fees
(or similar fees) to any Affiliate of a Loan Party, or (d) be a party to or
bound by an agreement that restricts a Subsidiary from paying dividends or
otherwise distributing property to Borrower.

 



27

 

  

7.7              Investments. No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, directly or indirectly (a) acquire or own, or
make any loan, advance or capital contribution (an “Investment”) in or to any
person or entity, (b) acquire or create any Subsidiary, or (c) engage in any
joint venture or partnership with any other person or entity, other than:
(i) Investments existing on the date hereof and set forth on Schedule B to this
Agreement, (ii) Investments in cash and Cash Equivalents (as defined below),
(iii) loans or advances to employees of Borrower or any of its Subsidiaries to
finance travel, entertainment and relocation expenses and other ordinary
business purposes in the ordinary course of business as presently conducted,
provided that the aggregate outstanding principal amount of all loans and
advances permitted pursuant to this clause (iii) shall not exceed $100,000 at
any time, (iv) Wilmington Prime Money Market Fund, (v) joint ventures or
strategic alliances in the ordinary course of business consisting of the
non-exclusive licensing of technology, the development of technology or the
providing of technical support, but in no event consisting of Investments of
cash, Cash Equivalents or tangible assets, (vi) loans or advances to PharmAthene
Canada not to exceed $75,000 per year, provided that if the value of cash and
Cash Equivalents in PharmAthene Canada accounts exceeds $50,000 for more than
ten (10) Business Days, Borrower shall immediately cause PharmAthene Canada to
transfer such excess amounts to Borrower, or (vii) loans or advances to
PharmAthene UK not to exceed $250,000 per year, provided that if the value of
cash and Cash Equivalents in PharmAthene UK accounts exceeds $100,000 for more
than ten (10) Business Days, Borrower shall immediately cause PharmAthene UK to
transfer such excess amounts to Borrower (collectively, the “Permitted
Investments”). The term “Cash Equivalents” means (v) any readily-marketable
securities (i) issued by, or directly, unconditionally and fully guaranteed or
insured by the United States federal government or (ii) issued by any agency of
the United States federal government the obligations of which are fully backed
by the full faith and credit of the United States federal government, (w) any
readily-marketable direct obligations issued by any other agency of the United
States federal government, any state of the United States or any political
subdivision of any such state or any public instrumentality thereof, in each
case having a rating of at least “A-1” from S&P or at least “P-1” from Moody’s,
(x) any commercial paper rated at least “A-1” by S&P or “P-1” by Moody’s and
issued by any entity organized under the laws of any state of the United States,
(y) any U.S. dollar-denominated time deposit, insured certificate of deposit,
overnight bank deposit or bankers’ acceptance issued or accepted by (i) Agent or
(ii) any commercial bank that is (A) organized under the laws of the United
States, any state thereof or the District of Columbia, (B) “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000 or (z) shares of any United States money market fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clause (v), (w), (x) or (y) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (v), (w), (x) and (y)
above shall not exceed 365 days. For the avoidance of doubt, “Cash Equivalents”
does not include (and each Loan Party is prohibited from purchasing or
purchasing participations in) any auction rate securities or other corporate or
municipal bonds with a long-term nominal maturity for which the interest rate is
reset through a Dutch auction.

 

7.8              Transactions with Affiliates. No Loan Party shall, and no Loan
Party shall permit any of its Subsidiaries to, directly or indirectly enter into
or permit to exist any transaction with any Affiliate (as defined below) of a
Loan Party or any Subsidiary of a Loan Party except for transactions that are in
the ordinary course of such Loan Party’s or such Subsidiary’s business, upon
fair and reasonable terms that are no more favorable to such Affiliate than
would be obtained in an arm’s length transaction. As used herein, “Affiliate”
means, with respect to a Loan Party or any Subsidiary of a Loan Party, (a) each
person that, directly or indirectly, owns or controls 5.0% or more of the stock
or membership interests having ordinary voting power in the election of
directors or managers of such Loan Party or such Subsidiary, and (b) each person
that controls, is controlled by or is under common control with such Loan Party
or such Subsidiary.

 

7.9              Compliance. No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries to, (a) fail to comply with the laws and regulations
described in clauses (b) or (c) of Section 5.8 herein, (b) use any portion of
the Term Loans to purchase, become engaged in the business of purchasing or
selling, or extend credit for the purpose of purchasing or carrying Margin Stock
or (c) fail to comply in any material respect with, or violate in any material
respect any other law or regulation (including without limitation any Public
Health Law) applicable to it.

 



28

 

  

7.10          Deposit Accounts and Securities Accounts. The Loan Parties will
establish and all times maintain the cash management system described on
Schedule E hereto (the “Cash Management System”) and comply in all respects with
the provisions thereof, including, without limitation, deposit and require all
account debtors to directly deposit all proceeds of all Accounts into the Sweep
Account. To the extent that any Loan Party receives proceeds of Accounts that
are not deposited directly into the Sweep Account, such Loan Party shall hold
all proceeds in trust for Agent and shall promptly arrange for the deposit of
such proceeds into the Sweep Account (as such term is defined in Schedule E) in
accordance with the Cash Management System. No Loan Party shall directly or
indirectly maintain or establish any deposit account or securities account,
unless Agent, the applicable Loan Party or Loan Parties and the depository
institution or securities intermediary at which the account is or will be
maintained enter into an Account Control Agreement (as defined in Schedule E)
(which agreement shall provide, among other things, that (i) such depository
institution or securities intermediary has no rights of setoff or recoupment or
any other claim against such deposit or securities account (except as agreed to
by Agent), other than for payment of its service fees and other charges directly
related to the administration of such account and for returned checks or other
items of payment, and (ii) such depository institution or securities
intermediary shall comply with all instructions of Agent without further consent
of such Loan Party or Loan Parties, as applicable, including, without
limitation, an instruction by Agent to comply exclusively with instructions of
Agent with respect to such account (such notice, a “Notice of Exclusive
Control”)), prior to or concurrently with the establishment of such deposit
account or securities account (or in the case of any such deposit account or
securities account maintained as of the date hereof, on or before the Closing
Date). Agent may only give a Notice of Exclusive Control with respect to any
deposit account or securities account at any time at which a Default or Event of
Default has occurred and is continuing. At the request of Agent, Borrower shall
create or designate a dedicated deposit account or accounts to be used
exclusively for payroll or withholding tax purposes. Notwithstanding any other
provisions in this Agreement, Borrower shall (i) obtain an Account Control
Agreement with respect to the securities accounts held with M&T Bank and Silicon
Valley Bank no later than April 29, 2012; and (ii) establish the Sweep Account
(as defined in Schedule E hereto) and deliver the Sweep Account Agreement (as
defined in Schedule E hereto), duly executed by the applicable Loan Parties and
Silicon Valley Bank no later than the earlier of April 29, 2012, or the date any
Notice of Revolving Loan Advance is delivered to Agent.

 

7.11          Amendments to Other Agreements. No Loan Party shall amend, modify
or waive any provision of (a) any Material Agreement (unless the net effect of
such amendment, modification or waiver is not adverse to any Loan Party, Agent
or Lenders), or (b) any of such Loan Party’s organizational documents.

 

7.12          Financial Covenants.

 

(a)                DSO Covenant. Borrower shall not allow its Days Sales
Outstanding to exceed one hundred thirty-five (135) days for any calendar month.
“Days Sales Outstanding” means (i) the gross Accounts (excluding Unbilled
Acounts) of Borrower divided by (ii) the quotient of the gross sales of Borrower
for the last six (6) months divided by 180. Days Sales Outstanding shall be
measured in accordance with GAAP, on a consolidated basis and at the end of each
calendar month.

 

7.13          Foreign Subsidiaries. Except as set forth on Schedule 5 hereto,
Borrower shall not allow or permit any foreign Subsidiary of Borrower to own or
possess any material assets or to conduct any material business activities.

 

8.DEFAULT AND REMEDIES.

 

8.1              Events of Default. Loan Parties shall be in default under this
Agreement and each of the other Debt Documents if (each of the following, an
“Event of Default”):

 



29

 

  

(a)                Borrower shall fail to pay (i) any principal when due, or
(ii) any interest, fees or other Obligations (other than as specified in
clause (i)) within a period of three (3) Business Days after the due date
thereof (other than on the Term Loan Maturity Date or the Revolving Loan
Commitment Termination Date);

 

(b)               any Loan Party breaches any of its obligations under
Section 6.1 (solely as it relates to maintaining its existence), Section 6.2,
Section 6.3, Section 6.4, or Article 7;

 

(c)                any Loan Party breaches any of its other obligations under
any of the Debt Documents and fails to cure such breach within thirty (30) days
after the earlier of (i) the date on which an officer of such Loan Party becomes
aware, or through the exercise of reasonable diligence should have become aware,
of such failure and (ii) the date on which notice shall have been given to
Borrower from Agent;

 

(d)               any warranty, representation or statement made or deemed made
by or on behalf of any Loan Party in any of the Debt Documents or otherwise in
connection with any of the Obligations, or any information provided by a Loan
Party in a Debt Document, shall be false or misleading in any material respect
at the time such warranty, representation or statement was made or deemed to be
made;

 

(e)                any of the Collateral with a value exceeding $100,000 in the
aggregate per proceeding, is subjected to attachment, execution, levy, seizure
or confiscation in any legal proceeding or otherwise, or if any legal or
administrative proceeding is commenced against any Loan Party or any of the
Collateral, which in the good faith judgment of Agent subjects any of the
Collateral to a material risk of attachment, execution, levy, seizure or
confiscation and no bond is posted or protective order obtained to negate such
risk;

 

(f)                one or more judgments, orders or decrees shall be rendered
against any Loan Party or any Subsidiary of a Loan Party that exceeds by more
than $50,000 any insurance coverage applicable thereto (to the extent the
relevant insurer has been notified of such claim and has not denied coverage
therefor) or one or more non-monetary judgments, orders or decrees shall be
rendered against any Loan Party or any Subsidiary of a Loan Party that could
reasonably be expected to result in a Material Adverse Effect, and in either
case (i) enforcement proceedings shall have been commenced by any creditor upon
any such judgment, order or decree or (ii) such judgment, order or decree shall
not have been vacated or discharged for a period of ten (10) consecutive days
and there shall not be in effect (by reason of a pending appeal or otherwise)
any stay of enforcement thereof;

 

(g)                (i) any Loan Party or any Subsidiary of a Loan Party shall
generally not pay its debts as such debts become due, shall admit in writing its
inability to pay its debts generally, shall make a general assignment for the
benefit of creditors, or shall cease doing business as a going concern, (ii) any
proceeding shall be instituted by or against any Loan Party or any Subsidiary of
a Loan Party seeking to adjudicate it a bankrupt or insolvent or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, composition of it or its debts or any similar order, in each case under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or seeking the entry of an order for relief or the appointment of a
custodian, receiver, trustee, conservator, liquidating agent, liquidator, other
similar official or other official with similar powers, in each case for it or
for any substantial part of its property and, in the case of any such
proceedings instituted against (but not by or with the consent of) such Loan
Party or such Subsidiary, either such proceedings shall remain undismissed or
unstayed for a period of sixty (60) days or more or any action sought in such
proceedings shall occur or (iii) any Loan Party or any Subsidiary of a Loan
Party shall take any corporate or similar action or any other action to
authorize any action described in clause (i) or (ii) above;

 



30

 

  

(h)               an event or development occurs which could reasonably be
expected to have a Material Adverse Effect;

 

(i)                 any provision of any Debt Document shall fail to be valid
and binding on, or enforceable against, a Loan Party that is a party thereto, or
(ii) any Debt Document purporting to grant a security interest to secure any
Obligation shall fail to create a valid and enforceable security interest on any
Collateral purported to be covered thereby or such security interest shall fail
or cease to be a perfected Lien with the priority required in the relevant Debt
Document, or any Loan Party shall state in writing that any of the events
described in clause (i) or (ii) above shall have occurred;

 

(j)                 any Loan Party or any Subsidiary of a Loan Party defaults
under any Material Agreement (after any applicable grace period contained
therein), (ii) (A) any Loan Party or any Subsidiary of a Loan Party fails to
make (after any applicable grace period) any payment when due (whether due
because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise) on any Indebtedness (other than the Obligations) of such
Loan Party or such Subsidiary having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$100,000 (“Material Indebtedness”), (B) any other event shall occur or condition
shall exist under any contractual obligation relating to any such Material
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of (without regard to any subordination terms with
respect thereto), the maturity of such Material Indebtedness or (C) any such
Material Indebtedness shall become or be declared to be due and payable, or be
required to be prepaid, redeemed, defeased or repurchased (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof,
or (iii) any Loan Party defaults (beyond any applicable grace period) under any
obligation for payments due or otherwise under any lease agreement that meets
the criteria for the requirement of an Access Agreement under Section 6.6 and,
as a result thereof, the landlord thereunder has the right to terminate such
lease agreement;

 

(k)               (i) either of the chief executive officer or the chief
financial officer of Borrower as of the date hereof shall cease to be involved
in the day to day operations (including research development) or management of
the business of Borrower, unless a successor of such officer is appointed by the
board of directors of the Borrower within ninety (90) days of such cessation of
involvement, and such successor is in compliance with OFAC, money-laundering,
anti-terrorism, SEC, drug/device laws and regulations, and other similar
regulations (in each case, to the extent applicable to a natural Person),
(ii)) the acquisition, directly or indirectly, by any person or group (as such
term is used in Section 13(d)(3) of the Securities Exchange Act of 1934) , other
than the Permitted Holders, of more than thirty-five percent (35%) of the voting
power of the voting stock of Borrower by way of merger or consolidation or
otherwise, (iii) during any period of twelve consecutive calendar months,
individuals who at the beginning of such period constituted the board of
directors of Borrower (together with any new directors whose election by the
board of directors of Borrower or whose nomination for election by the
stockholders of Borrower was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office, or (iv) Borrower ceases to own and
control, directly or indirectly, all of the economic and voting rights
associated with the outstanding voting capital stock (or other voting equity
interest) of each of its Subsidiaries (provided that any terminations of
Subsidiaries allowed under Section 7.4 shall not constitute a breach of this
Section);

 



31

 

  

(l)                 Any event occurs, whether or not insured or insurable, as a
result of which revenue-producing activities cease or are substantially
curtailed at facilities of any Loan Party generating more than 25% of such Loan
Party’s consolidated revenues for the fiscal year preceding such event and such
cessation or curtailment continues for more than thirty (30) days; or

 

(m)             (i) The FDA or any other governmental authority initiates
enforcement action against any Loan Party or any supplier of a Loan Party that
causes any Loan Party to recall, withdraw, remove or discontinue marketing any
of its products; (ii) the FDA or any other governmental authority issues a
warning letter to any Loan Party with respect to any of its activities or
products which could reasonably be expected to have a Material Adverse Effect;
(iii) any Loan Party conducts a mandated or voluntary recall which could
reasonably be expected to result in liability and expense to the Loan Parties of
$100,000 or more; or (iv) any Loan Party enters into a settlement agreement with
the FDA or any other governmental authority that results in aggregate liability
as to any single or related series of transactions, incidents or conditions, of
$250,000 or more, or that could reasonably be expected to have a Material
Adverse Effect.

 

8.2              Lender Remedies. Upon the occurrence and during the continuance
of any Event of Default, Agent may, and at the written request of the Requisite
Lenders shall, terminate the Commitments and declare any or all of the
Obligations to be immediately due and payable, without demand or notice to any
Loan Party and the accelerated Obligations shall bear interest at the Default
Rate pursuant to Section 2.5, provided that, upon the occurrence of any Event of
Default specified in Section 8.1(g) above, the Obligations shall be
automatically accelerated. After the occurrence and during the continuance of an
Event of Default, Agent shall have (on behalf of itself and Lenders) all of the
rights and remedies of a secured party under the UCC, and under any other
applicable law. Without limiting the foregoing, Agent shall have the right to,
and at the written request of the Requisite Lenders shall, (a) notify any
account debtor of any Loan Party or any obligor on any instrument which
constitutes part of the Collateral to make payments to Agent (for the benefit of
itself and Lenders), (b) with or without legal process, enter any premises where
the Collateral may be and take possession of and remove the Collateral from the
premises or store it on the premises, (c) sell the Collateral at public or
private sale, in whole or in part, and have the right to bid and purchase at
such sale, or (d) lease or otherwise dispose of all or part of the Collateral,
applying proceeds from such disposition to the Obligations in accordance with
Section 8.3. If requested by Agent, Loan Parties shall promptly assemble the
Collateral and make it available to Agent at a place to be designated by Agent.
Agent may also render any or all of the Collateral unusable at a Loan Party’s
premises and may dispose of such Collateral on such premises without liability
for rent or costs. Any notice that Agent is required to give to a Loan Party
under the UCC of the time and place of any public sale or the time after which
any private sale or other intended disposition of the Collateral is to be made
shall be deemed to constitute reasonable notice if such notice is given in
accordance with this Agreement at least five (5) days prior to such action.
Effective only upon the occurrence and during the continuance of an Event of
Default, each Loan Party hereby irrevocably appoints Agent (and any of Agent’s
designated officers or employees) as such Loan Party’s true and lawful attorney
to: (i) take any of the actions specified above in this paragraph; (ii) endorse
such Loan Party’s name on any checks or other forms of payment or security that
may come into Agent’s possession; (iii) settle and adjust disputes and claims
respecting the accounts directly with account debtors, for amounts and upon
terms which Agent determines to be reasonable; and (iv) do such other and
further acts and deeds in the name of such Loan Party that Agent may deem
necessary or desirable to enforce its rights in or to any of the Collateral or
to perfect or better perfect Agent’s security interest (on behalf of itself and
Lenders) in any of the Collateral. For the purpose of enabling Agent to exercise
rights and remedies under this Section 8.2 at such time as Agent shall be
lawfully entitled to exercise such rights and remedies, each Loan Party hereby
grants to Agent (on behalf of itself and Lenders), (A) an irrevocable,
nonexclusive, worldwide license (exercisable without payment of royalty or other
compensation to such Loan Party), to use or sublicense any Intellectual Property
now owned or hereafter acquired by such Loan Party and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof and (B) an irrevocable license (without payment of rent or other
compensation to such Loan Party) to use, operate and occupy all real property
owned, operated, leased, subleased or otherwise occupied by such Loan Party. The
appointment of Agent as each Loan Party’s attorney in fact is a power coupled
with an interest and is irrevocable until the date on which all of the
Obligations are indefeasibly paid in full in cash, all of the Commitments
hereunder are terminated, and this Agreement shall have been terminated (the
“Termination Date”).

 



32

 

  

8.3              Application of Proceeds. Proceeds from any Transfer of the
Collateral , or from any Transfer of the Intellectual Property (other than
Permitted Dispositions) and all payments made to or proceeds of Collateral or
Intellectual Property received by Agent during the continuance of an Event of
Default may be applied to the Obligations in Agent’s sole and absolute
discretion. Borrower shall remain fully liable for any deficiency.

 

9.THE AGENT.

 

9.1Appointment of Agent.

 

(a)                Each Lender hereby appoints GECC (together with any successor
Agent pursuant to Section 9.6) as Agent under the Debt Documents and authorizes
Agent to (a) execute and deliver the Debt Documents and accept delivery thereof
on its behalf from Loan Parties, (b) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to Agent under such Debt Documents and (c) exercise such powers as are
reasonably incidental thereto. The provisions of this Article 9 are solely for
the benefit of Agent and Lenders and none of Loan Parties nor any other person
shall have any rights as a third party beneficiary of any of the provisions
hereof. In performing its functions and duties under this Agreement and the
other Debt Documents, Agent shall act solely as an agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Loan Party or any other person.
Agent shall have no duties or responsibilities except for those expressly set
forth in this Agreement and the other Debt Documents. The duties of Agent shall
be mechanical and administrative in nature and Agent shall not have, or be
deemed to have, by reason of this Agreement, any other Debt Document or
otherwise a fiduciary or trustee relationship in respect of any Lender. Except
as expressly set forth in this Agreement and the other Debt Documents, Agent
shall not have any duty to disclose, and shall not be liable for failure to
disclose, any information relating to Borrower or any of its Subsidiaries that
is communicated to or obtained by GECC or any of its affiliates in any capacity.

 

(b)               Without limiting the generality of Section 9.1(a) above, Agent
shall have the sole and exclusive right and authority (to the exclusion of the
Lenders), and is hereby authorized, to (i) act as the disbursing and collecting
agent for the Lenders with respect to all payments and collections arising in
connection with the Debt Documents (including in any other bankruptcy,
insolvency or similar proceeding), and each person making any payment in
connection with any Debt Document to any Lender is hereby authorized to make
such payment to Agent, (ii) file and prove claims and file other documents
necessary or desirable to allow the claims of Agent and Lenders with respect to
any Obligation in any proceeding described in any bankruptcy, insolvency or
similar proceeding (but not to vote, consent or otherwise act on behalf of such
Lender), (iii) act as collateral agent for Agent and each Lender for purposes of
the perfection of all Liens created by the Debt Documents and all other purposes
stated therein, (iv) manage, supervise and otherwise deal with the Collateral,
(v) take such other action as is necessary or desirable to maintain the
perfection and priority of the Liens created or purported to be created by the
Debt Documents, (vi) except as may be otherwise specified in any Debt Document,
exercise all remedies given to Agent and the other Lenders with respect to the
Collateral, whether under the Debt Documents, applicable law or otherwise and
(vii) execute any amendment, consent or waiver under the Debt Documents on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver; provided, however, that Agent hereby appoints, authorizes and directs
each Lender to act as collateral sub-agent for Agent and the Lenders for
purposes of the perfection of all Liens with respect to the Collateral,
including any deposit account maintained by a Loan Party with, and cash and cash
equivalents held by, such Lender, and may further authorize and direct the
Lenders to take further actions as collateral sub-agents for purposes of
enforcing such Liens or otherwise to transfer the Collateral subject thereto to
Agent, and each Lender hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed. Agent may, upon any term or
condition it specifies, delegate or exercise any of its rights, powers and
remedies under, and delegate or perform any of its duties or any other action
with respect to, any Debt Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other person (including any Lender). Any such
person shall benefit from this Article 9 to the extent provided by Agent.

 



33

 

 

 

(c)                If Agent shall request instructions from Requisite Lenders or
all affected Lenders with respect to any act or action (including failure to
act) in connection with this Agreement or any other Debt Document, then Agent
shall be entitled to refrain from such act or taking such action unless and
until Agent shall have received instructions from Requisite Lenders or all
affected Lenders, as the case may be, and Agent shall not incur liability to any
person by reason of so refraining. Agent shall be fully justified in failing or
refusing to take any action hereunder or under any other Debt Document (a) if
such action would, in the opinion of Agent, be contrary to law or any Debt
Document, (b) if such action would, in the opinion of Agent, expose Agent to any
potential liability under any law, statute or regulation or (c) if Agent shall
not first be indemnified to its satisfaction against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against Agent as a result of Agent acting or refraining
from acting hereunder or under any other Debt Document in accordance with the
instructions of Requisite Lenders or all affected Lenders, as applicable.

 

9.2              Agent’s Reliance, Etc. Neither Agent nor any of its affiliates
nor any of their respective directors, officers, agents, employees or
representatives shall be liable for any action taken or omitted to be taken by
it or them hereunder or under any other Debt Documents, or in connection
herewith or therewith, except for damages caused by its or their own gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction. Without limiting the generality of the foregoing, Agent: (a) may
treat the payee of any Note as the holder thereof until such Note has been
assigned in accordance with Section 10.1; (b) may consult with legal counsel,
independent public accountants and other experts, whether or not selected by it,
and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts; (c) shall not be responsible or otherwise incur liability for any
action or omission taken in reliance upon the instructions of the Requisite
Lenders, (d) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations made
in or in connection with this Agreement or the other Debt Documents; (e) shall
not have any duty to inspect the Collateral (including the books and records) or
to ascertain or to inquire as to the performance or observance of any provision
of any Debt Document, whether any condition set forth in any Debt Document is
satisfied or waived, as to the financial condition of any Loan Party or as to
the existence or continuation or possible occurrence or continuation of any
Default or Event of Default and shall not be deemed to have notice or knowledge
of such occurrence or continuation unless it has received a notice from Borrower
or any Lender describing such Default or Event of Default clearly labeled
“notice of default”; (f) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Debt
Document or any other instrument or document furnished pursuant hereto or
thereto; and (g) shall incur no liability under or in respect of this Agreement
or the other Debt Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent or otherwise authenticated by
the proper party or parties.

 



34

 

  

9.3              GECC and Affiliates. GECC shall have the same rights and powers
under this Agreement and the other Debt Documents as any other Lender and may
exercise the same as though it were not Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include GECC in its
individual capacity. GECC and its affiliates may lend money to, invest in, and
generally engage in any kind of business with, Borrower, any of Borrower’s
Subsidiaries, any of their Affiliates and any person who may do business with or
own securities of Borrower, any of Borrower’s Subsidiaries or any such
Affiliate, all as if GECC were not Agent and without any duty to account
therefor to Lenders. GECC and its affiliates may accept fees and other
consideration from Borrower for services in connection with this Agreement or
otherwise without having to account for the same to Lenders. Each Lender
acknowledges the potential conflict of interest between GECC as a Lender holding
disproportionate interests in the Loans and GECC as Agent, and expressly
consents to, and waives, any claim based upon, such conflict of interest.

 

9.4              Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the financial statements referred to in Section 6.3 and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of each Loan Party and its own decision to enter into this Agreement.
Each Lender also acknowledges that it will, independently and without reliance
upon Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement. Each Lender acknowledges the
potential conflict of interest of each other Lender as a result of Lenders
holding disproportionate interests in the Loans, and expressly consents to, and
waives, any claim based upon, such conflict of interest.

 

9.5              Indemnification. Lenders shall and do hereby indemnify Agent
(to the extent not reimbursed by Loan Parties and without limiting the
obligations of Loan Parties hereunder), ratably according to their respective
Pro Rata Shares from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against Agent in any way relating to or arising out of this Agreement
or any other Debt Document or any action taken or omitted to be taken by Agent
in connection therewith; provided that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from Agent’s gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction. Without limiting the foregoing, each Lender agrees to reimburse
Agent promptly upon demand for its Pro Rata Share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Debt Document, to the extent that Agent is not reimbursed for
such expenses by Loan Parties. The provisions of this Section 9.5 shall survive
the termination of this Agreement.

 



35

 

  

9.6              Successor Agent. Agent may resign at any time by delivering
notice of such resignation to the Lenders and the Borrower, effective on the
date set forth in such notice. Upon any such resignation, the Requisite Lenders
shall have the right to appoint a successor Agent. If no successor Agent shall
have been so appointed by the Requisite Lenders and shall have accepted such
appointment within thirty (30) days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank or financial institution or
a subsidiary of a commercial bank or financial institution if such commercial
bank or financial institution is organized under the laws of the United States
of America or of any State thereof. If no successor Agent has been appointed
pursuant to the foregoing, within thirty (30) days after the date such notice of
resignation was given by the resigning Agent, the Requisite Lenders shall
thereafter perform all the duties of Agent hereunder until such time, if any, as
the Requisite Lenders appoint a successor Agent as provided above. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent. Upon the earlier of the acceptance
of any appointment as Agent hereunder by a successor Agent or the effective date
of the resigning Agent’s resignation, the resigning Agent shall be discharged
from its duties and obligations under this Agreement and the other Debt
Documents, except that any indemnity rights or other rights in favor of such
resigning Agent shall continue. After any resigning Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as Agent under
this Agreement and the other Debt Documents.

 

9.7              Setoff and Sharing of Payments. In addition to any rights now
or hereafter granted under applicable law and not by way of limitation of any
such rights, upon the occurrence and during the continuance of any Event of
Default and subject to Section 9.8(e), each Lender is hereby authorized at any
time or from time to time upon the direction of Agent, without notice to
Borrower or any other person, any such notice being hereby expressly waived, to
offset and to appropriate and to apply any and all balances held by it at any of
its offices for the account of Borrower (regardless of whether such balances are
then due to Borrower) and any other properties or assets at any time held or
owing by that Lender or that holder to or for the credit or for the account of
Borrower against and on account of any of the Obligations that are not paid when
due. Any Lender exercising a right of setoff or otherwise receiving any payment
on account of the Obligations in excess of its Pro Rata Share thereof shall
purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares of the Obligations. Borrower agrees, to the
fullest extent permitted by law, that (a) any Lender may exercise its right to
offset with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such amounts so offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the Term
Loans made or other Obligations held by other Lenders or holders may exercise
all rights of offset, bankers’ lien, counterclaim or similar rights with respect
to such participation as fully as if such Lender or holder were a direct holder
of the Term Loans and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest. The term
“Pro Rata Share” means, with respect to any Lender at any time, (1) with respect
to the Revolving Loans, the percentage obtained by dividing (x) the Revolving
Loan Commitment of such Lender then in effect (or, if such Revolving Loan
Commitment is terminated, the aggregate outstanding principal amount of the
Revolving Loans owing to such Lender) by (y) the Total Revolving Loan Commitment
Amount then in effect (or, if the Revolving Loan Commitments are terminated, the
outstanding principal amount of the Revolving Loans owing to all Lenders),
(2) with respect to the Term Loans, the percentage obtained by dividing (x) the
Term Loan Commitment of such Lender then in effect (or, if such Term Loan
Commitment is terminated, the aggregate outstanding principal amount of the Term
Loans owing to such Lender) by (y) the Total Term Loan Commitment Amount then in
effect (or, if the Term Loan Commitments are terminated, the outstanding
principal amount of the Term Loans owing to all Lenders), and (3) with respect
to all Loans, the percentage obtained by dividing (x) the Commitment of such
Lender then in effect (or, if such Commitment is terminated, the aggregate
outstanding principal amount of all Loans owing to such Lender) by (y) the
aggregate Commitments of all Lenders then in effect (or, if the Commitments of
all Lenders are terminated, the outstanding principal amount of Loans owing to
all Lenders).

 



36

 

  

9.8Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.

 

(a)Advances; Payments.

 

(i)                 Term Loans. If Agent receives any payment with respect to
the Term Loan for the account of Lenders on or prior to 11:00 a.m. (New York
time) on any Business Day, Agent shall pay to each applicable Lender such
Lender’s Pro Rata Share of such payment on such Business Day. If Agent receives
any payment with respect to the Term Loan for the account of Lenders after
11:00 a.m. (New York time) on any Business Day, Agent shall pay to each
applicable Lender such Lender’s Pro Rata Share of such payment on the next
Business Day. To the extent that any Lender has failed to fund any such payments
and Loans (a “Non-Funding Lender”), Agent shall be entitled to set off the
funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrower.

 

(ii)               Revolving Loans. At least once during each calendar week or
more frequently at Agent’s election (each, a “Settlement Date”), Agent shall
advise each Revolving Lender by telephone or telecopy of the amount of such
Lender’s Pro Rata Share of principal, interest and fees paid for the benefit of
Revolving Lenders with respect to each applicable Revolving Loan. Agent shall
pay to each Revolving Lender (other than a Non-Funding Lender) such Revolving
Lender’s Pro Rata Share of principal, interest and fees paid by Borrower since
the previous Settlement Date for the benefit of such Revolving Lender on the
Revolving Loans held by it. To the extent that any Non-Funding Lender has failed
to fund any such payments and Revolving Loans, Agent shall be entitled to set
off the funding short-fall against that Non-Funding Lender’s Pro Rata Share of
all payments received from Borrower with respect to the Revolving Loans.

 

(b)Return of Payments.

 

(i)                 If Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Agent from a Loan Party and such related payment is not received by Agent, then
Agent will be entitled to recover such amount (including interest accruing on
such amount at the Federal Funds Rate for the first Business Day and thereafter,
at the rate otherwise applicable to such Obligation) from such Lender on demand
without setoff, counterclaim or deduction of any kind.

 

(ii)               If Agent determines at any time that any amount received by
Agent under this Agreement must be returned to a Loan Party or paid to any other
person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Debt Document, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to a Loan Party or such other person, without setoff,
counterclaim or deduction of any kind.

 



37

 

  

(c)                Non-Funding Lenders. The failure of any Non-Funding Lender to
make any Loan or any payment required by it hereunder shall not relieve any
other Lender (each such other Lender, an “Other Lender”) of its obligations to
make such Loan, but neither any Other Lender nor Agent shall be responsible for
the failure of any Non-Funding Lender to make a Loan or make any other payment
required hereunder. Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Debt Document or constitute a “Lender” (or be included in the
calculation of “Requisite Lender” hereunder) for any voting or consent rights
under or with respect to any Debt Document. At Borrower’s request, Agent or a
person reasonably acceptable to Agent shall have the right with Agent’s consent
and in Agent’s sole discretion (but shall have no obligation) to purchase from
any Non-Funding Lender, and each Non-Funding Lender agrees that it shall, at
Agent’s request, sell and assign to Agent or such person, all of the Commitments
and all of the outstanding Loans of that Non-Funding Lender for an amount equal
to the principal balance of all Loans held by such Non-Funding Lender and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment Agreement
(as defined below).

 

(d)               Dissemination of Information. Agent shall use reasonable
efforts to provide Lenders with any notice of Default or Event of Default
received by Agent from, or delivered by Agent to Borrower, with notice of any
Event of Default of which Agent has actually become aware and with notice of any
action taken by Agent following any Event of Default; provided that Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent’s gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction. Lenders acknowledge
that Borrower is required to provide financial statements to Lenders in
accordance with Section 6.3 hereto and agree that Agent shall have no duty to
provide the same to Lenders.

 

(e)                Actions in Concert. Anything in this Agreement to the
contrary notwithstanding, each Lender hereby agrees with each other Lender that
no Lender shall take any action to protect or enforce its rights arising out of
this Agreement, the Notes or any other Debt Documents (including exercising any
rights of setoff) without first obtaining the prior written consent of Agent and
Requisite Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the Notes shall be taken in
concert and at the direction or with the consent of Agent and Requisite Lenders.

 

10.MISCELLANEOUS.

 

10.1Assignment.

 



38

 

  

(a)                Subject to the terms of this Section 10.1, each Lender shall
have the right to sell, transfer or assign, at any time or times, all or a
portion of its rights and obligations hereunder and under the other Debt
Documents, its Commitment, its Term Loans or any portion thereof or interest
therein, including any Lender’s rights, title, interests, remedies, powers or
duties thereunder; provided, however, that unless Agent otherwise agrees, a
Lender may only assign an equal proportion of its Revolving Loans and Term Loans
and its Revolving Loan Commitment and Term Loan Commitment. Any such sale,
transfer or assignment shall: (i) except in the case of a sale, transfer or
assignment to a Qualified Assignee (as defined below), require the prior written
consent of Agent and the Requisite Lenders (which consent shall not be
unreasonably withheld, conditioned or delayed); (ii) require the execution of an
assignment agreement in form and substance reasonably satisfactory to, and
acknowledged by, Agent (an “Assignment Agreement”); (iii) be conditioned on such
assignee Lender representing to the assigning Lender and Agent that it is
purchasing the applicable Commitment and/or Loans to be assigned to it for its
own account, for investment purposes and not with a view to the distribution
thereof; (iv) be in an aggregate amount of not less than $1,000,000, unless such
assignment is made to an existing Lender or an affiliate of an existing Lender
or is of the assignor’s (together with its affiliates’) entire interest of the
Loans or is made with the prior written consent of Agent; and (v) include a
payment to Agent of an assignment fee of $3,500 (unless otherwise agreed by
Agent). In the case of an assignment by a Lender under this Section 10.1(a), the
assignee shall have, to the extent of such assignment, the same rights, benefits
and obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitment and Loans,
as applicable, or assigned portion thereof from and after the date of such
assignment. Borrower hereby acknowledges and agrees that any assignment shall
give rise to a direct obligation of Borrower to the assignee and that the
assignee shall be considered to be a “Lender”. In the event any Lender assigns
or otherwise transfers all or any part of the Commitments and Obligations,
Borrower shall, upon the assignee’s or the assignor’s request, execute new Notes
in exchange for the Notes, if any, being assigned. Agent may amend Schedule A to
this Agreement to reflect assignments made in accordance with this Section.

 

(b)               As used herein, “Qualified Assignee” means (a) any Lender and
any affiliate of any Lender and (b) any commercial bank, savings and loan
association or savings bank or any other entity which is an “accredited
investor” (as defined in Regulation D under the Securities Act) which extends
credit or buys loans as one of its businesses, including insurance companies,
mutual funds, lease financing companies and commercial finance companies, in
each case, which has a rating of BBB or higher from S&P and a rating of Baa2 or
higher from Moody’s at the date that it becomes a Lender and in each case of
clauses (a) and (b), which, through its applicable lending office, is capable of
lending to Borrower without the imposition of any withholding or similar taxes;
provided that no person proposed to become a Lender after the Closing Date and
determined by Agent to be acting in the capacity of a vulture fund or distressed
debt purchaser shall be a Qualified Assignee, and no person or Affiliate of such
person proposed to become a Lender after the Closing Date and that holds any
subordinated debt or stock issued by any Loan Party or its Affiliates shall be a
Qualified Assignee.

 

In addition to the other rights provided in this Section 10.1, each Lender may,
without notice to or consent from Agent or any Loan Party, sell participations
to one or more persons or entities in or to all or a portion of its rights and
obligations under the Debt Documents (including all of its rights and
obligations with respect to the Loans); provided, however, that, whether as a
result of any term of any Debt Document or of such participation, (i) no such
participant shall have a commitment, or be deemed to have made an offer to
commit, to make any Loan hereunder, and, no such participant shall be liable for
any obligation of such Lender hereunder, (ii) such Lender’s rights and
obligations, and the rights and obligations of the Loan Parties and Agent and
other Lenders towards such Lender, under any Debt Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations, and in no case shall a
participant have the right to enforce any of the terms of any Debt Document, and
(iii) the consent of such participant shall not be required (either directly, as
a restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Debt Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Debt Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (ii),
(iii) and (viii) of subsection 10.8(c) hereof.

 



39

 

  

10.2Notices.

 

(a)                All notices, requests or other communications given in
connection with this Agreement shall be in writing, shall be addressed to the
parties at their respective addresses set forth on the signature pages hereto
below such parties’ name or in the most recent Assignment Agreement executed by
any Lender (unless and until a different address may be specified in a written
notice to the other party or delivered in accordance with this Section 10.2),
and shall be deemed given (a) on the date of receipt if delivered by hand,
(b) on the date of sender’s receipt of confirmation of proper transmission if
sent by facsimile transmission, (c) on the next Business Day after being sent by
a nationally-recognized overnight courier, and (d) on the fourth Business Day
after being sent by registered or certified mail, postage prepaid.

 

As used herein, the term “Business Day” means and includes any day other than
Saturdays, Sundays, or other days on which commercial banks in New York, New
York are required or authorized to be closed.

 

10.3          Correction of Debt Documents. Agent may correct patent errors and
fill in all blanks in this Agreement or the Debt Documents consistent with the
agreement of the parties.

 

10.4          Performance. Time is of the essence of this Agreement. This
Agreement shall be binding, jointly and severally, upon all parties described as
the “Borrower” and their respective successors and assigns, and shall inure to
the benefit of Agent, Lenders, and their respective successors and permitted
assigns.

 

10.5          Payment of Fees and Expenses. Loan Parties agree, jointly and
severally, to pay or reimburse upon demand for all reasonable fees, costs and
expenses incurred by Agent and Lenders in connection with (a) the investigation,
preparation, negotiation, execution, administration of, or any amendment,
modification, waiver or termination of, this Agreement or any other Debt
Document, (b) any legal advice relating to Agent’s rights or responsibilities
under any Debt Document, (c) the administration of the Loans and the facilities
hereunder and any other transaction contemplated hereby or under the Debt
Documents and (d) the enforcement, assertion, defense or preservation of Agent’s
and Lenders’ rights and remedies under this Agreement or any other Debt
Document, in each case of clauses (a) through (d), including, without
limitation, reasonable attorneys’ fees and expenses, the allocated cost of
in-house legal counsel, reasonable fees and expenses of consultants, auditors
(including internal auditors) and appraisers and UCC and other corporate search
and filing fees and wire transfer fees. Borrower further agrees that such fees,
costs and expenses shall constitute Obligations. This provision shall survive
the termination of this Agreement. The $20,000 payment made by Borrower to Agent
pursuant to the February 6, 2012 Proposal Letter between Borrower and Agent
shall be applied to offset and reduce the Loan Parties’ reimbursement
obligations on the Closing Date.

 

10.6          Indemnity. Each Loan Party shall and does hereby jointly and
severally indemnify and defend Agent, Lenders, and their respective successors
and assigns, and their respective directors, officers, employees, consultants,
attorneys, agents and affiliates (each an “Indemnitee”) from and against all
liabilities, losses, damages, expenses, penalties, claims, actions and suits
(including, without limitation, related reasonable attorneys’ fees and the
allocated costs of in-house legal counsel) of any kind whatsoever arising,
directly or indirectly, which may be imposed on, incurred by or asserted against
such Indemnitee as a result of or in connection with this Agreement, the other
Debt Documents or any of the transactions contemplated hereby or thereby (the
“Indemnified Liabilities”); provided that, no Loan Party shall have any
obligation to any Indemnitee with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of such Indemnitee as determined by a final non-appealable judgment
of a court of competent jurisdiction. In no event shall any Indemnitee be liable
on any theory of liability for any special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings). Each Loan Party waives, releases and agrees (and shall
cause each other Loan Party to waive, release and agree) not to sue upon any
such claim for any special, indirect, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor. This
provision shall survive the termination of this Agreement.

 



40

 

  

10.7          Rights Cumulative. Agent’s and Lenders’ rights and remedies under
this Agreement or otherwise arising are cumulative and may be exercised
singularly or concurrently. Neither the failure nor any delay on the part of
Agent or any Lender to exercise any right, power or privilege under this
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise of that or
any other right, power or privilege. NONE OF AGENT OR ANY LENDER SHALL BE DEEMED
TO HAVE WAIVED ANY OF ITS RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR UNDER ANY
OTHER AGREEMENT, INSTRUMENT OR PAPER SIGNED BY BORROWER UNLESS SUCH WAIVER IS
EXPRESSED IN WRITING AND SIGNED BY AGENT, REQUISITE LENDERS OR ALL LENDERS, AS
APPLICABLE. A waiver on any one occasion shall not be construed as a bar to or
waiver of any right or remedy on any future occasion.

 

10.8Entire Agreement; Amendments, Waivers.

 

(a)                This Agreement and the other Debt Documents constitute the
entire agreement between the parties with respect to the subject matter hereof
and thereof and supersede all prior understandings (whether written, verbal or
implied) with respect to such subject matter. Section headings contained in this
Agreement have been included for convenience only, and shall not affect the
construction or interpretation of this Agreement.

 

(b)               Except for actions expressly permitted to be taken by Agent,
no amendment, modification, termination or waiver of any provision of this
Agreement or any other Debt Document, or any consent to any departure by a Loan
Party therefrom, shall in any event be effective unless the same shall be in
writing and signed by Agent, Borrower, and Lenders having more than (x) 50% of
the aggregate Commitments of all Lenders or (y) if such Commitments have expired
or been terminated, 50% of the aggregate outstanding principal amount of the
Term Loans (the “Requisite Lenders”). Except as set forth in clause (c) below,
all such amendments, modifications, terminations or waivers requiring the
consent of any Lenders shall require the written consent of Requisite Lenders.

 

(c)                No amendment, modification, termination or waiver of any
provision of this Agreement or any other Debt Document shall, unless in writing
and signed by Agent and each Lender directly affected thereby: (i) increase or
decrease any Commitment of any Lender or increase or decrease the Total
Revolving Loan Commitment Amount or Total Term Loan Commitment Amount (which
shall be deemed to affect all Lenders), (ii) reduce the principal of or rate of
interest on any Obligation or the amount of any fees payable hereunder (other
than waiving the imposition of the Default Rate), (iii) postpone the date fixed
for or waive any payment of principal of or interest on any Loan, or any fees
hereunder, (iv) release all or substantially all of the Collateral, except as
otherwise expressly permitted in the Debt Documents (which shall be deemed to
affect all Lenders), (v) subordinate the Lien on all or substantially all of the
Collateral granted in favor of Agent securing the Obligations (which shall be
deemed to affect all Lenders), (vi) release a Loan Party from, or consent to a
Loan Party’s assignment or delegation of, such Loan Party’s obligations
hereunder and under the other Debt Documents or any Guarantor from its guaranty
of the Obligations (which shall be deemed to affect all Lenders), (vii) amend,
modify, terminate or waive Section 8.3, 9.7 or 10.8(b) or (c), or (viii) amend
or modify the definition of “Requisite Lenders”.

 



41

 

  

(d)               Notwithstanding any provision in this Section 10.8 to the
contrary, no amendment, modification, termination or waiver affecting or
modifying the rights or obligations of Agent hereunder shall be effective unless
signed by Borrower, Agent and Requisite Lenders.

 

(e)                Each Lender hereby consents to the release by Agent of any
Lien held by Agent for the benefit of itself and the Lenders in any or all of
the Collateral to secure the Obligations upon (i) the occurrence of any
Permitted Disposition pursuant to Section 7.3 and (ii) the termination of the
Commitments and the payment and satisfaction in full of the Obligations.

 

10.9          Binding Effect. This Agreement shall continue in full force and
effect until the Termination Date; provided, however, that the provisions of
this Section and Sections 2.3(d), 9.5, 10.5 and 10.6 and the other indemnities
contained in the Debt Documents shall survive the Termination Date. The
surrender, upon payment or otherwise, of any Note or any of the other Debt
Documents evidencing any of the Obligations shall not affect the right of Agent
to retain the Collateral for such other Obligations as may then exist or as it
may be reasonably contemplated will exist in the future. This Agreement and the
grant of the security interest in the Collateral pursuant to Section 3.1 shall
automatically be reinstated if Agent or any Lender is ever required to return or
restore the payment of all or any portion of the Obligations (all as though such
payment had never been made).

 

10.10      Use of Logo. Each Loan Party authorizes Agent to use its name, logo
and/or trademark without notice to or consent by such Loan Party, in connection
with certain promotional materials that Agent may disseminate to the public. The
promotional materials may include, but are not limited to, brochures, video
tape, internet website, press releases, tombstones, advertising in newspaper
and/or other periodicals, lucites, and any other materials relating the fact
that Agent has a financing relationship with Borrower and such materials may be
developed, disseminated and used without Loan Parties’ review. Nothing herein
obligates Agent to use a Loan Party’s name, logo and/or trademark, in any
promotional materials of Agent. Loan Parties shall not, and shall not permit any
of its respective Affiliates to, issue any press release or other public
disclosure (other than any document filed with any governmental authority
relating to a public offering of the securities of Borrower or other disclosures
required to be filed with the SEC) using the name, logo or otherwise referring
to General Electric Capital Corporation, GE Healthcare Financial Services, Inc.
or of any of their affiliates, the Debt Documents or any transaction
contemplated herein or therein without at least two (2) Business Days prior
written notice to and the prior written consent of Agent unless, and only to the
extent that, Loan Parties or such Affiliate is required to do so under
applicable law and then, only after consulting with Agent prior thereto.

 

10.11      Waiver of Jury Trial. EACH OF LOAN PARTIES, AGENT AND LENDERS
UNCONDITIONALLY WAIVE ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER DEBT
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS AMONG LOAN
PARTIES, AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION
OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED
AMONG LOAN PARTIES, AGENT AND/OR LENDERS. THE SCOPE OF THIS WAIVER IS INTENDED
TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT.
THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER DEBT DOCUMENTS, OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 



42

 

  

10.12Governing Law and Jurisdiction.

 

(a)                GOVERNING LAW. THIS AGREEMENT, THE OTHER DEBT DOCUMENTS
(EXCLUDING THOSE DEBT DOCUMENTS THAT BY THEIR OWN TERMS ARE EXPRESSLY GOVERNED
BY THE LAWS OF ANOTHER JURISDICTION) AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF
THE COLLATERAL, PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY JURISDICTION OTHER
THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY, PERFECTION OR EFFECT OF
PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL MATTERS AFFECTING ENFORCEMENT
OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH OTHER JURISDICTIONS SHALL CONTINUE
TO APPLY TO THAT EXTENT.

 

(b)               SUBMISSION TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE
STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF
THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY EXECUTING THIS
AGREEMENT HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. NOTWITHSTANDING
THE FOREGOING, THE AGENT AND OTHER LENDERS SHALL HAVE THE RIGHT TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY LOAN PARTY (OR ANY PROPERTY OF SUCH LOAN PARTY)
IN THE COURT OF ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY
OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE
OBLIGATIONS. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.

 

(c)                NON-EXCLUSIVE JURISDICTION. NOTHING CONTAINED IN THIS
SECTION 10.12 SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE REQUIREMENTS OF LAW OR COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER
JURISDICTION.

 



43

 

  

10.13      Confidentiality. Each Lender and Agent agrees to maintain the
confidentiality of information obtained by it pursuant to any Debt Document and
designated in writing by any Loan Party as confidential using the same standard
of care as it uses to protect its own confidential information of a similar
nature, except that such information may be disclosed (a) with the Borrower’s
prior written consent, (b) to such Lender’s or Agent’s Related Persons (as
defined below), as the case may be, that are advised of the confidential nature
of such information and are instructed and agree to keep such information
confidential in accordance with the terms hereof, (c) to the extent such
information presently is or hereafter becomes (i) publicly available other than
as a result of a breach of this Section 10.13 or (ii) available to such Lender
or Agent or any of their Related Persons, as the case may be, from a source
(other than any Loan Party) not known by them to be subject to disclosure
restrictions, (d) to the extent disclosure is required by any applicable law,
rule, regulation, court decree, subpoena or other legal, administrative,
governmental or regulatory request, order or proceeding or otherwise requested
or demanded by any governmental authority, (e) to the extent necessary or
customary for inclusion in league table measurements, (f) (i) to the National
Association of Insurance Commissioners or any similar organization, any examiner
or any nationally recognized rating agency or (ii) otherwise to the extent
consisting of general portfolio information that does not identify Loan Parties,
(g) to current or prospective assignees or participants and to their respective
Related Persons, in each case to the extent such assignees, participants or
Related Persons agree to be bound by provisions substantially similar to the
provisions of this Section 10.13 (and such persons or entities may disclose
information to their respective Related Persons in accordance with clause (b)
above), (h) to any other party hereto, and (i) in connection with the exercise
or enforcement of any right or remedy under any Debt Document, in connection
with any litigation or other proceeding to which such Lender or Agent or any of
their Related Persons is a party or bound, or to the extent necessary to respond
to public statements or disclosures by Loan Parties or their Related Persons
referring to a Lender or Agent or any of their Related Persons. In the event of
any conflict between the terms of this Section 10.13 and those of any other
contractual obligation entered into with any Loan Party (whether or not a Debt
Document), the terms of this Section 10.13 shall govern. “Related Persons”
means, with respect to any person or entity, each affiliate of such person or
entity and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor and other consultants and agents of or to such person or entity or
any of its affiliates.

 

10.14      USA Patriot Act. Each Lender that is subject to the Patriot Act
hereby notifies the Loan Parties that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender to identify
each Loan Party in accordance with the Patriot Act.

 

10.15      Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. Delivery of an executed
signature page of this Agreement by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.

 

[Signature Page Follows]

 



44

 

    

IN WITNESS WHEREOF, each Loan Party, Agent and Lenders, intending to be legally
bound hereby, have duly executed this Agreement in one or more counterparts,
each of which shall be deemed to be an original, as of the day and year first
aforesaid.

 

BORROWER:

 

PHARMATHENE, INC.

 



By: /s/ Linda L. Chang Name:  Linda L. Chang Title:  SVP, CFO

 

 

Address For Notices For All Loan Parties:

 

c/o PharmAthene, Inc.

______________________

______________________

Attention: _____________

Phone:________________

Facsimile:_____________

 



 

 

  

AGENT AND LENDER:

 

GENERAL ELECTRIC CAPITAL CORPORATION

 



By: /s/ Alan M. Silbert Name:  Alan M. Silbert Title: Duly Authorized Signatory

 


Address For Notices:

 

General Electric Capital Corporation

c/o GE Healthcare Financial Services, Inc.

Two Bethesda Metro Center, Suite 600

Bethesda, Maryland 20814

Attention: Senior Vice President of Risk – Life Science Finance
Phone: (301) 961-1640

Facsimile: (301) 664-9855

 

With a copy to:

 

General Electric Capital Corporation

c/o GE Healthcare Financial Services, Inc.

Two Bethesda Metro Center, Suite 600

Bethesda, Maryland 20814

Attention: General Counsel
Phone: (301) 961-1640

Facsimile: (301) 664-9866

 



 

 

  

SCHEDULE A

 

COMMITMENTS

 

Name of Lender Total Revolving Loan
Commitment of such Lender Pro Rata Share General Electric Capital Corporation
$5,000,000.00 100%       TOTAL REVOLVING LOAN COMMITMENT AMOUNT $5,000,000.00
100%

 

 

 

Name of Lender Term Loan Commitment of
such Lender Pro Rata Share General Electric Capital Corporation $2,500,000.00
100%       TOTAL TERM LOAN COMMITMENT AMOUNT $2,500,000.00 100%

 

 



 

 

 

SCHEDULE C

 

BORROWING BASE

 

“Account” has the meaning given to such term in the UCC and includes Unbilled
Accounts.

 

“Borrowing Base” means, on any date, a dollar amount equal to (i) 85% of the
aggregate Outstanding Balance of the Borrower’s Qualified Accounts which are not
Unbilled Accounts, plus (ii) 80% of the aggregate Outstanding Balance of the
Borrower’s Qualified Accounts which are Unbilled Accounts.

 

“Outstanding Balance” means, with respect to any Account, and as of any date of
determination thereof, the amount equal to the book value of such Account minus
(without duplication) (a) all cash collections and other proceeds of such
Account received thereunder and (b) all discounts or other modifications that
reduce the amount due on such Account, all as determined by Agent in its good
faith credit judgment consistent with its underwriting practices and procedures.

 

“Qualified Account” means an Account of Borrower, or portion thereof, that
Agent, in its reasonable credit judgment, deems to be qualified for inclusion in
the Borrowing Base. Without limiting the generality of the foregoing, no Account
shall be a Qualified Account if:

 

(a)the Account does not arise from the sale of goods or the performance of
services by Borrower in the ordinary course of its business, including without
limitation, sales of equipment and bulk sales and Accounts that arise from
personal injury claims or from services performed or undertaken in violation of
any applicable law;

 

(b)with respect to Accounts that are not Unbilled Accounts, the Account remains
unpaid more than ninety (90) days following its original invoice date;

 

(c)with respect to Unbilled Accounts, the Account has been an Unbilled Account
for more than thirty (30) days;

 

(d)the Account is subject to any defense, set-off, recoupment, counterclaim,
contra account, credit balance, deduction, discount, credit, chargeback, freight
claim, allowance, or adjustment of any kind, but only to the extent of such
defense, set-off, recoupment, counterclaim, contra account, credit balance,
deduction, discount, credit, chargeback, freight claim, allowance, or
adjustment;

 

(e)Accounts to the extent any Loan Party is liable for goods sold or services
rendered by the applicable account debtor to any Loan Party but only to the
extent of the potential offset;

 

(f)if the Account arises from the sale of goods by Borrower, (i) the sale was
not an absolute sale, (ii) the sale was made on consignment or on approval or on
a sale-or-return or bill-and-hold basis, (iii) the sale was made subject to any
other repurchase or return agreement, (iv) the goods sold and giving rise the
Account have not been shipped to the account debtor with respect to such Account
or its designee, or (v) any part of any goods sold and giving rise to the
Account has been returned, rejected, lost, or damaged, but only to the extent of
the actual offset or defense arising from such returned, rejected, lost or
damaged goods;

 

(g)the Account is subject to any Lien other than Agent’s Lien, or Agent’s Lien
in such Account is not perfected;

 



 

 

  

(h)any Account where the account debtor has suspended business, made a general
assignment for the benefit of creditors or failed to pay its debts generally as
they come due, or a petition is filed by or against any account debtor obligated
upon such Account under any bankruptcy law or any other federal, state or
foreign (including any provincial) receivership, insolvency relief or other law
or laws for the relief of debtors;

 

(i)the Account is evidenced by chattel paper or an instrument of any kind, or
has been reduced to judgment;

 

(j)the Account is an Account of an account debtor having its principal place of
business or executive office outside the United States or is payable in other
than U.S. dollars;

 

(k)the account debtor with respect to such Account is an Affiliate of a Loan
Party, or any Account that arises from a sale to any director, officer, other
employee, or to any entity that has any common officer or director with any Loan
Party;

 

(l)fifty percent (50%) or more of the aggregate unpaid Accounts from the account
debtor with respect to that Account are not deemed Qualified Accounts under this
Agreement;

 

(m)any covenant, representation or warranty set forth in the Agreement or any
other Debt Documents and pertaining to such Account has been breached or is
untrue;

 

(n)Accounts (i) as to which a Loan Party is not able to bring suit or otherwise
enforce its remedies against the account debtor through judicial process, or
(ii) if the Account represents a progress billing consisting of an invoice for
goods sold or used or services rendered pursuant to a contract under which the
account debtor’s obligation to pay that invoice is subject to a Loan Party’s
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer;

 

(o)Accounts that arise with respect to goods that are delivered on a
bill-and-hold basis or cash-on-delivery basis;

 

(p)Accounts that are the obligation of an account debtor that is the United
States government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless Agent, in
its sole discretion, has agreed to the contrary in writing, or the applicable
Loan Party has complied with respect to such obligation with the Federal
Assignment of Claims Act of 1940, or any applicable state, county or municipal
law restricting the assignment thereof with respect to such obligation; provided
that, from the Closing Date through April 29, 2012, such Accounts will be
Qualified Accounts notwithstanding non-compliance with the Federal Assignment of
Claims Act of 1940;

 

(q)Accounts that are not true and correct statements of bona fide indebtedness
incurred in the amount of such Account for merchandise sold to or services
rendered and accepted by the applicable account debtor; or

 

(r)the Account fails to meet such other specifications and requirements which
may from time to time be established by Agent in its reasonable credit judgment.

 

“Reserves” means reserves established by Agent in its reasonable credit judgment
from time to time pursuant to Section 2.2(a) with respect to known or
anticipated liabilities, offsets, or liquidity needs of Borrower. Without
limiting the generality of the foregoing, Reserves established to ensure the
payment of accrued interest, fees, expenses and other liabilities (including
without limitation rent reserves with respect to any leased locations) shall be
deemed to be an exercise of Agent’s good faith credit judgment. Reserves may be
established against the Borrowing Base and the Total Revolving Loan Commitment
Amount as determined to be appropriate by Agent in the exercise of its
reasonable credit judgment.

 

“Unbilled Accounts” means any account that has not been billed and invoiced, but
is reflected on Borrower’s books and records as an account receivable.

 



 

 

  

SCHEDULE D

 

COLLATERAL REPORTS

 

Borrower shall deliver to Agent and Lenders, as required, the various reports
(including Borrowing Base Certificates) (collectively, the “Collateral Reports”)
at the times and in the manner set forth below:

 

(a)To Agent and Lenders, upon Agent’s request, and in any event no less
frequently than twelve (12) Business Days after the end of each fiscal month
(together with a copy of all or any part of the following reports requested by
the Agent in writing after the Closing Date), each of the following reports,
each of which shall be prepared by the Borrower as of the last day of the
immediately preceding fiscal month or the date two (2) days prior to the date of
any such request:

 

(i)a Borrowing Base Certificate accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

 

(ii)a monthly trial balance showing Accounts outstanding aged from invoice date
as follows: 1 to 30 days; 31 to 60 days; 61 to 90 days, 91 to 120 days and 121
days or more, accompanied by such supporting detail and documentation as shall
be requested by Agent in its reasonable discretion;

 

(b)To Agent and Lenders, at the time of delivery of each of the annual financial
statements delivered pursuant to Section 6.3(a) (or, if the Borrower is a
publicly held company, within 120 days after the last day of each calendar
year), a listing of government contracts of the Borrower subject to the Federal
Assignment of Claims Act of 1940;

 

(c)To Agent and Lenders, within 10 days after the end of each calendar month,
evidence that the Borrower has paid all payroll taxes for the immediately
preceding calendar month; and

 

(d)Such other reports, statements and reconciliations with respect to the
Borrowing Base, Collateral or Obligations of the Borrower as Agent shall from
time to time request in its reasonable discretion.

 



 

 

 

SCHEDULE E

 

CASH MANAGEMENT SYSTEM

 

(a)The following terms shall have the meanings set forth below:

 

“Account Control Agreement” shall mean, with respect to any deposit account
(including any Sweep Account (as defined below), securities account, commodity
account, securities entitlement or commodity contract, an agreement, in form and
substance satisfactory to Agent, among Agent, the financial institution or other
person at which such account is maintained or with which such entitlement or
contract is carried and the Loan Party maintaining such account, effective to
grant “control” (within the meaning of Articles 8 and 9 under the applicable
UCC) over such account to Agent and, in the case of any such account into which
proceeds of Accounts are being deposited, shall grant and provide Agent with
irrevocable full cash dominion over such account with standing sweep
instructions directing such depository to sweep amounts deposited therein on
daily basis to another deposit account of the Loan Parties subject to an Account
Control Agreement in favor of the Agent or to the Agent directly (determination
of where such account will sweep shall be determined by Agent prior to execution
of such agreement).

 

(b)(b) The Loan Parties’ depository institutions, securities intermediaries or
commodities intermediaries shall be acceptable to Agent in its reasonable
discretion. Each Loan Party shall enter into, and cause each such depository
institution, securities intermediary or commodities intermediary to enter into,
Account Control Agreements with respect to each of its deposit, securities,
commodity or similar accounts maintained by such person (other than any payroll
account so long as such payroll account is a zero balance account, any
withholding tax account, and any fiduciary account as of or after the Closing
Date.

 

(c)To the extent any Person remits payments to an incorrect deposit account or
otherwise makes payments not in accordance with the provisions of the Agreement
or this Schedule E or an applicable Loan Party’s payment direction, such Loan
Party shall contact such Person and use its commercially reasonable efforts to
redirect payment from such Person in accordance with the terms hereof.

 

(d)At the request of Agent, Borrower shall create or designate a dedicated
deposit account or accounts to be used exclusively for payroll or withholding
tax purposes.

 

(e)Borrower shall cause all proceeds of Accounts to be deposited into a deposit
account that is subject to an Account Control Agreement (this specific account
shall be known as the “Sweep Account,” and this specific Account Control
Agreement shall be known as the “Sweep Account Agreement”). To the extent that
Borrower receives any payments with respect to Accounts by any payment method
other than electronic payment, Borrower shall maintain a lockbox (a “Lockbox”)
with the depository institution where the Sweep Account is maintained (the
“Sweep Bank”). Borrower shall ensure that all collections of Accounts paid
directly from account debtors into the Lockbox are deposit into the Sweep
Account and Borrower shall direct (which direction may be included in the
applicable Sweep Account Agreement for any deposit account) Sweep Bank to
deposit all proceeds of such Accounts directly into the Sweep Account. All Sweep
Accounts shall be subject to a Sweep Account Agreement.

 



 

 

  

(f)Agent shall apply, on a daily basis, all funds transferred into the
Collection Account to reduce the outstanding principal amount of the Revolving
Loans. To the extent that any collections of Accounts or other proceeds of the
Accounts are not sent directly to the Lockbox or electronically into a Sweep
Account but are received by a Loan Party, such collections shall be held in
trust for the benefit of Agent and immediately remitted, in the form received,
to the applicable deposit account for transfer to the Collection Account
immediately upon receipt by any Loan Party, all in accordance with the terms of
this Schedule E.

 

(g)For purposes of calculating interest, all payments applied to reduce the
outstanding principal balance of Revolving Loans shall be subject to a three (3)
Business Day clearance period, which amount shall be for the Agent’s sole
account. If a credit balance exists with respect to the Collection Account, such
credit balance shall not accrue interest in favor of Borrower, but shall be
available to Borrower at any time or times for so long as no Default or Event of
Default exists.

 

(h)The failure to comply with any provision of this Schedule E shall constitute
an immediate Event of Default.

 



 

